Exhibit 10.2

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).

 

SHARE PURCHASE AGREEMENT

by and among

INCYTE EUROPE S.à r.l.,


ARIAD PHARMACEUTICALS (CAYMAN) L.P.,



ARIAD PHARMACEUTICALS, INC. (AS GUARANTOR),


and


INCYTE CORPORATION (AS GUARANTOR)

 




--------------------------------------------------------------------------------

May 9, 2016

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND CONSTRUCTION


1 

Section 1.1

 

Definitions.


1 

Section 1.2

 

Additional Defined Terms.


8 

Section 1.3

 

Construction.


9 

ARTICLE 2 THE TRANSACTION


10 

Section 2.1

 

Sale and Purchase of Shares.


10 

Section 2.2

 

Purchase Price.


10 

Section 2.3

 

Closing Date Adjustment.


10 

Section 2.4

 

Post-Closing Adjustment.


10 

Section 2.5

 

Closing.


13 

Section 2.6

 

Closing Deliveries.


13 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER


14 

Section 3.1

 

Organization and Good Standing.


14 

Section 3.2

 

Authority and Enforceability.


14 

Section 3.3

 

No Conflict.


15 

Section 3.4

 

Capitalization and Ownership.


15 

Section 3.5

 

Brokers Fees.


16 

Section 3.6

 

Financial Statements.


16 

Section 3.7

 

No Undisclosed Liabilities.


17 

Section 3.8

 

Absence of Certain Changes and Events.


17 

Section 3.9

 

Tangible Personal Property


18 

Section 3.10

 

Leased Real Property.


18 

Section 3.11

 

Intellectual Property.


18 

Section 3.12

 

Contracts.


19 

Section 3.13

 

Tax Matters.


20 

Section 3.14

 

Employee Benefit Matters.


21 

Section 3.15

 

Employment and Labor Matters.


21 

Section 3.16

 

Environmental, Health and Safety Matters.


22 

Section 3.17

 

Governmental Authorizations.


22 

Section 3.18

 

Compliance with Laws.


22 

Section 3.19

 

Product Liability.


23 

-i-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

Page

Section 3.20

 

Legal Proceedings.


23 

Section 3.21

 

Insurance.


23 

Section 3.22

 

Customers.


23 

Section 3.23

 

Interested Party Transactions.


24 

Section 3.24

 

Bank Accounts.


24 

Section 3.25

 

No Other Representations or Warranties.


24 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


24 

Section 4.1

 

Organization and Good Standing.


24 

Section 4.2

 

Authority and Enforceability.


24 

Section 4.3

 

No Conflict.


25 

Section 4.4

 

Legal Proceedings.


25 

Section 4.5

 

Investment Intent.


25 

Section 4.6

 

Brokers Fees.


25 

Section 4.7

 

Financial Capacity.


25 

Section 4.8

 

Independent Investigation.


25 

ARTICLE 5 PRE-CLOSING COVENANTS


25 

Section 5.1

 

Access and Investigation; Notice.


25 

Section 5.2

 

Operation of the Businesses of the Acquired Companies.


25 

Section 5.3

 

Consents and Filings; Commercially Reasonable Efforts.


27 

Section 5.4

 

Financing.


27 

Section 5.5

 

Public Announcements.


27 

Section 5.6

 

Intragroup Agreements.


28 

Section 5.7

 

Carve Out Restructuring.


28 

Section 5.8

 

Financial Statements.


28 

Section 5.9

 

CSC Guarantee.


28 

ARTICLE 6 CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE


28 

Section 6.1

 

Joint Condition.


28 

Section 6.2

 

Conditions to the Obligation of the Purchaser.


28 

Section 6.3

 

Conditions to the Obligation of the Seller.


29 

ARTICLE 7 TERMINATION


29 

Section 7.1

 

Termination Events.


29 

Section 7.2

 

Effect of Termination.


30 

-ii-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

Page

Section 7.3

 

Certain Effects of Termination.


30 

ARTICLE 8 INDEMNIFICATION


30 

Section 8.1

 

Indemnification by the Seller.


30 

Section 8.2

 

Indemnification by the Purchaser.


30 

Section 8.3

 

Claim Procedure.


30 

Section 8.4

 

Survival.


31 

Section 8.5

 

Limitations on Liability.


32 

Section 8.6

 

Tax Refunds, Insurance Proceeds and Other Payments.


32 

Section 8.7

 

Subrogation.


33 

Section 8.8

 

Exclusive Remedy


33 

ARTICLE 9 TAX MATTERS


33 

Section 9.1

 

Swiss Tax Rulings.


33 

Section 9.2

 

Liability and Indemnification for Taxes.


34 

Section 9.3

 

Tax Return Filing; Audit Responsibilities.


34 

Section 9.4

 

Cooperation.


35 

Section 9.5

 

No Code Section 338 Election.


35 

Section 9.6

 

Tax Treatment of Indemnity Payments.


35 

ARTICLE 10 EMPLOYEE MATTERS


35 

Section 10.1

 

Employees.


35 

Section 10.2

 

Indemnity.


36 

ARTICLE 11 POST-CLOSING COVENANTS


36 

Section 11.1

 

Confidentiality.


36 

Section 11.2

 

Indemnification.


37 

Section 11.3

 

Seller’s Group Marks.


37 

Section 11.4

 

Standstill.


37 

Section 11.5

 

Further Actions.


38 

Section 11.6

 

Books and Records and Cooperation with Litigation.


38 

ARTICLE 12 GENERAL PROVISIONS


39 

Section 12.1

 

Notices.


39 

Section 12.2

 

Amendment.


39 

Section 12.3

 

Waiver and Remedies.


39 

Section 12.4

 

Entire Agreement.


39 

-iii-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

Page

Section 12.5

 

Assignment, Successors and No Third Party Rights.


40 

Section 12.6

 

Severability.


40 

Section 12.7

 

Exhibits and Schedules.


40 

Section 12.8

 

Interpretation.


40 

Section 12.9

 

Expenses.


40 

Section 12.10

 

Governing Law.


40 

Section 12.11

 

Limitation on Liability.


40 

Section 12.12

 

Specific Performance.


41 

Section 12.13

 

Jurisdiction and Service of Process.


41 

Section 12.14

 

Waiver of Jury Trial.


41 

Section 12.15

 

No Joint Venture.


41 

Section 12.16

 

Non Recourse.


41 

Section 12.17

 

Guaranty.


41 

Section 12.18

 

Counterparts.


42 

 

Exhibits

Exhibit AAmended and Restated Buy-In License Agreement Territory

Exhibit BTerritory

Exhibit CJoint Press Release 

 

 



-iv-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (the “Agreement”) is made as of May 9, 2016, by
and among Incyte Europe S.à r.l., an entity formed under the laws of Switzerland
(the “Purchaser”), ARIAD Pharmaceuticals (Cayman) L.P., an Exempted Limited
Partnership registered in the Cayman Islands, acting by its general partner,
ARIAD Pharmaceuticals (Cayman) Inc., an Exempted Company incorporated in the
Cayman Islands with limited liability (the “Seller”), ARIAD Pharmaceuticals,
Inc., a Delaware corporation (“ARIAD US”), solely in its capacity as guarantor
under Section 12.17(a) hereof, and Incyte Corporation, a Delaware corporation
(“Incyte US”), for the purposes of Section 11.4 and in its capacity as guarantor
under Section 12.17(b).

W I T N E S S E T H:

WHEREAS, the Seller owns all of the shares in the share capital of ARIAD
Pharmaceuticals (Luxembourg) S.à r.l., a private limited liability company
(société à responsabilité limitée) organized and existing under the laws of the
Grand Duchy of Luxembourg, with a share capital of USD 20,000, having its
registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg and registered
with the Luxembourg Trade and Companies Register under number B 169.951 (the
“Company”);

WHEREAS, this Agreement contemplates the sale by the Seller to the Purchaser of
all of the share capital of the Company; and

WHEREAS, this Agreement is being executed in the presence of the Company.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Article  1
DEFINITIONS AND CONSTRUCTION

Section 1.1Definitions. For the purposes of this Agreement and the Ancillary
Agreements:

“Acquired Companies” means, collectively, the Company and its Subsidiaries.

“Affiliate” means, with respect to a specified Person, any other Person that
controls, is controlled by or is under common control with that Person. For the
purposes of this definition, the terms “controls”, “controlled by” and “under
common control with” as used with respect to any Person, means (i) to possess
(directly or indirectly) the power to direct the management or affairs of such
Person, whether through ownership of voting securities or other equity rights or
by contract relating to voting rights or corporate governance or otherwise, or
(ii) to own, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities or other ownership interest of such Person.

“Affiliated Group” means a group of corporations with which any Acquired Company
has filed consolidated, combined, unitary or similar Tax Returns.

“Amended and Restated Buy-In License Agreement” means the Amended and Restated
Buy-In License Agreement in the form attached as Exhibit A.  



-1-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Ancillary Agreements” means, collectively, the Amended and Restated Buy-In
License, the Interim Quality Agreement, the Marketing Authorization Services
Agreement, the Transition Services Agreement and the Reverse Transition Services
Agreement.

“Antitrust Approvals” means all authorizations, orders, grants, consents,
clearances, permissions and approvals and all expirations, lapses and
terminations of any required waiting periods (including extensions thereof), in
each case under any Antitrust Law, required to consummate the transactions
contemplated by this Agreement.

“ARIAD SWISSCO” means ARIAD Pharmaceuticals (Europe) S.a.r.l.

“ARIAD SWISSCO Intragroup Indebtedness” means any Indebtedness outstanding under
(i) the credit facility entered into between the Seller and ARIAD SWISSCO on
October 12, 2012; and (ii) the loan agreement entered into between ARIAD US and
ARIAD SWISSCO on August 7, 2012, in the case of each of (i) and (ii) as from
time to time supplemented, modified or amended.

“Australian Business” means the business carried on by ARIAD Pharmaceuticals
(Australia) Pty Ltd.

“Books and Records” means minutes books, stock books, stock ledgers, books of
account, manuals, general, financial, warranty and shipping records, invoices,
customer and supplier lists, correspondence, engineering, maintenance and
operating records and other documents, records and files, in each case
exclusively related to the business of the Acquired Companies.

“Business Day” means any day other than Saturday, Sunday or any day on which
banking institutions in the US or Switzerland are closed either under applicable
Law or action of any Governmental Authority. For the avoidance of doubt, any
other reference to days shall mean calendar days.

“Cash” means, with respect to a Person, the amount of cash, cash equivalents and
liquid investments on hand or credited to any account open in the name of such
Person with a financial institution (plus all uncollected bank deposits and less
all outstanding checks).

“Change” means a change, circumstance, condition, event, effect, development or
state of facts.

“Claims” means any charges, mortgages, pledges, security interests, escrows,
options, rights of first refusal, indentures, security agreements or other
encumbrances, claims, agreements, arrangements or commitments of any kind or
character and whether or not relating in any way to credit or the borrowing of
money.

“Closing Cash” means the Cash of the Acquired Companies on a consolidated basis
calculated as of 11:59 p.m., New York City time, on the date immediately
preceding the Closing Date in accordance with GAAP in a manner consistent with
the methods and practices used to prepare the Company Interim Balance Sheet
(with any amounts denominated in Foreign Currency converted to US Dollars using
the Exchange Rate).

“Closing Indebtedness” means the sum of (a) Indebtedness of the Acquired
Companies on a consolidated basis calculated as of 11:59 p.m., New York City
time, on the date immediately preceding the Closing Date, after giving effect to
the settlement of the ARIAD SWISSCO Intragroup Indebtedness, in accordance with
GAAP in a manner consistent with the methods and practices used to prepare the
Company Interim Balance Sheet plus (b) an amount equal to the aggregate
Retention Payments (with any amounts denominated in Foreign Currency converted
to US Dollars using the Exchange Rate). 



-2-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Closing Net Cash” means the difference between (a) the Closing Cash and (b) the
Closing Indebtedness. For purposes of this definition, if the Closing
Indebtedness exceeds the Closing Cash, then the Closing Net Cash amount will be
represented by a negative number.

“Closing Net Working Capital” means (a) all current assets of the Acquired
Companies (excluding Closing Cash and any assets relating to Taxes, including
assets that relate to the right to use Tax Attributes and any assets that relate
to a right to a tax refund or that otherwise results from the overpayment of
Taxes in any period) on a consolidated basis minus (b) all current liabilities
of the Acquired Companies (excluding the Deferred Revenue, Deferred Refund
Obligations and any Closing Indebtedness, to the extent made up of current
liabilities, and Liabilities relating to Taxes and as adjusted pursuant to
Section 5.8), in each case calculated as of 11:59 p.m., New York City time, on
the date immediately preceding the Closing Date in accordance with GAAP in a
manner consistent with the methods and practices used to prepare the Company
Interim Balance Sheet (with any amounts denominated in Foreign Currency
converted to US Dollars using the Exchange Rate). For purposes of this
definition, if the current Liabilities of the Acquired Companies on a
consolidated basis exceed the current assets of the Acquired Companies on a
consolidated basis, then the Closing Net Working Capital amount will be
represented by a negative number.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Commercialize” means all activities directed to importing (into, or within, the
Territory), exporting (within the Territory), storing, marketing, promoting,
selling, offering for sale and distributing the Product in the Territory.
“Commercializes,” “Commercialized,” “Commercialization” and other forms of the
word “Commercialize” shall have the correlative meaning. For clarity,
“Commercialize” excludes manufacture.

“Company Plan” means any “employee benefit plan” (as defined in Section 3(3) of
ERISA), any Pension Arrangement and any other material plan, Contract or
arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, ill health, disability, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation sponsored
or maintained by any Acquired Company or the Seller for the benefit of any
current or former director, officer or Transferred Employee of any Acquired
Company.

“Compound” has the meaning given to that term in the Amended and Restated Buy-In
License Agreement.

“Contract” means any written contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond or other
instrument or consensual obligation that is legally binding.

“Controlled Person” means Incyte US, its direct and indirect Subsidiaries [**].

“CSC Guarantee” means that certain guarantee provided by ARIAD US for the
benefit of CSC Pharmaceuticals Handels GmbH (“CSC”) to guarantee the performance
of the obligations of ARIAD SWISSCO under the Market Access Services and
Distribution and Supply Agreement between ARIAD SWISSCO and CSC.

“Deferred Revenue” means the amounts recorded in other current liabilities in
the Financial Statements attributable to the matter described in Section 3.7 of
the Seller Disclosure Schedule.



-3-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Deferred Refund Obligations” means the aggregate amount of the refunds payable
to the applicable Governmental Authority relating to the Deferred Revenue and
described in Section 3.7 of the Seller Disclosure Schedule.

“Encumbrance” means any charge, mortgage, encumbrance, pledge, security
interest, or other lien other than (a) carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar liens with respect to amounts that are not yet
due and payable or that are being contested in good faith, (b) liens for Taxes
that are not yet due and payable or that are being contested in good faith, (c)
liens securing rental payments under capital lease arrangements, (d)
restrictions arising under applicable zoning and other land use Laws that do
not, individually or in the aggregate, have a material adverse effect on the
present use or occupancy of the property subject thereto.

“Environmental Law” means any Law concerning (a) the treatment, disposal,
emission, discharge, Release or threatened Release of Hazardous Material or (b)
the protection of the environment (including natural resources, air and surface
or subsurface land or waters).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means the exchange rate between the applicable Foreign Currency
and US Dollars observed by Bloomberg at 9:00 a.m., New York City time, three
Business Days prior to the Closing Date.  

“Foreign Currency” means any currency other than US Dollars.

“GAAP”, unless otherwise stated, means United States generally accepted
accounting principles.

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
exercising judicial, legislative or regulatory power or (e) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued or granted by any
Governmental Authority.

“Hazardous Material” means any waste or other substance that is listed, defined,
designated or classified as hazardous, radioactive or toxic or a pollutant or a
contaminant under any Environmental Law, including any admixture or solution
thereof, and including petroleum and all derivatives thereof or synthetic
substitutes therefor, asbestos or asbestos-containing materials in any form or
condition and polychlorinated biphenyls.

“Indebtedness” means, with respect to any Person (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
or debt securities and warrants or other rights to acquire any such instruments
or securities and (c) all indebtedness of others referred to in clauses (a) and
(b) hereof guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services,

-4-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

primarily for the purpose of enabling the debtor to make payment of such
Indebtedness or to assure the holder of such Indebtedness against Loss, (iii) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered), (iv) to grant an Encumbrance on
property owned or acquired by such Person, whether or not the obligation secured
thereby has been assumed or (v) otherwise to assure a creditor against Loss,
except in the case of any of items (a), (b) or (c) to the extent solely between
or among the Acquired Companies.

“Intellectual Property” means all (a) patents (including utility and design
patents), patent applications, Patent Cooperation Treaty filings, patent
disclosures and all related extensions, continuations, continuations-in-part,
divisions, reissues, and reexaminations, utility models, certificates of
invention and design patents, and all extensions thereto, (b) trademarks,
service marks, trade dress, brand names, certification marks, logos, slogans,
rights in designs, industrial designs, corporate names, trade names, business
names, together with the goodwill associated with any of the foregoing, in each
case whether registered or unregistered, and all applications and registrations
therefor (“Trademarks”), (c) domain names, URLs and any other addresses for use
on the Internet, (d) copyrights and registrations and applications therefor,
together with all renewals, extensions, translations, adaptations, derivations
and combinations therefor, works of authorship, publications, documentation,
website content, rights in fonts and typefaces, and database rights, (e) rights
of publicity, rights of privacy, royal warrants and moral rights, (f) know-how,
trade secrets, confidential and proprietary information, rights in research and
development, financial, marketing and business data, pricing and cost
information, plans (including business and marketing plans), formulae,
inventions, processes, techniques, technical data, designs, drawings (including
engineering and auto-cad drawings), specifications, databases, blue prints, and
customer and supplier lists and information, in each case whether patentable or
not and whether or not reduced to practice, (g) other intellectual property or
similar corresponding or equivalent right to any of the foregoing or other
proprietary or Contract right relating to any of the foregoing (including
remedies against infringements thereof and rights of protection of interest
therein under the laws of all jurisdictions) and (h) copies and tangible
embodiments thereof, in each case whether or not the same are in existence as of
the date of this Agreement or developed after such date and in any jurisdiction
throughout the world.

“Interim Quality Agreement” means a quality agreement in the form reasonably
acceptable to the parties to this Agreement.

“Intragroup Agreement” means a Contract between or among any member of the
Seller’s Group, on the one hand, and any Acquired Company, on the other hand,
but excluding any Ancillary Agreement.

“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator or other court or
tribunal.

“Knowledge” means the actual knowledge of any of each Person listed in Section
1.1(a) of the Seller Disclosure Schedule, after such inquiry as such Persons
normally would conduct in the ordinary course of their duties to Seller and its
Affiliates.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance or code.

“Liability” means any liability or obligation, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due.

“Loss” means any direct and actual Liabilities, losses, damages, penalties,
fines, costs or expenses (including reasonable attorney’s or other professional
fees and expenses), but excluding any special, incidental indirect, exemplary,
punitive or consequential damages, lost profits, loss of revenue, lost sales, or
amounts calculated as a multiple of earnings, profits, revenue, sales or other
measures; provided,  that the foregoing

-5-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

exclusions shall not limit the rights any party to indemnity for such damages to
the extent actually paid to Persons other than the parties hereto, any
Indemnified Party or their respective Affiliates.

“Marketing Authorization Services Agreement” means a marketing authorization
services agreement in the form reasonably acceptable to the parties to this
Agreement.

“Material Adverse Effect” means any Change that has a material adverse effect on
(a) the business, assets (whether tangible or intangible), liabilities,
financial condition, operations or results of operations of the Acquired
Companies, taken as a whole, or (b) the ability of the Seller to consummate
timely the transactions contemplated by this Agreement; provided that none of
the following shall be deemed, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been, a Material Adverse Effect: (i) any Change generally affecting
economic, regulatory or political conditions, (ii) any Change generally
affecting the financial, credit, securities or other capital markets in the
United States or any foreign jurisdiction, (iii) any Change generally affecting
the industry in which the Acquired Companies operate, (iv) any hurricane,
tornado, flood, earthquake, tsunami, volcanic eruption or other natural
disaster, (v) any Change occurring in national or international political
conditions, including acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism, (vi) any Change
occurring after the date of this Agreement in applicable Law or generally
accepted accounting principles, (vii) the public announcement of the execution
of this Agreement and (viii) any failure to meet any internal or published
projections, forecasts or revenue or earnings predictions for any period ending
on or after the date of this Agreement (but not the facts or circumstances
underlying or giving rise to such failure), except, with respect to the
foregoing clauses (i) through (vi), to the extent that the effects of any such
matter are, or would reasonably be expected to be, disproportionately adverse to
the business, financial condition, operations or results of operations of the
Acquired Companies, taken as a whole, as compared to other companies operating
in the industries and markets in which the Acquired Companies operate.

“Marketing Authorization” means a marketing authorization (or equivalent product
approval in any country within the Territory) issued by a Governmental Authority
with respect to the Product to enable the Product to be placed on the market in
a country in the Territory.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation or formation, the articles of incorporation, by-laws, articles of
organization, partnership agreement, limited liability company agreement,
formation agreement, joint venture agreement or other similar organizational
documents of such entity (in each case, as amended).

“Pension Arrangement” means any pension plan disclosed at Section 3.14(a) of the
Seller Disclosure Schedule.

“Person” means an individual or an entity, including a (for profit or not for
profit) corporation, limited liability company, general or limited partnership,
trust, association or other business or investment entity, academic institution,
research institution, or any Governmental Authority.

“Post-Closing Period” means any taxable period or portion of a period that
begins after the Closing Date.

“Pre-Closing Period” means any taxable period or portion of a period that begins
on or before the Closing Date and ends on or before the Closing Date.

“Pre-Sale Restructuring” means: (i) the financial restructuring of ARIAD SWISSCO
for the purposes of settling the ARIAD SWISSCO Intragroup Indebtedness; (ii)
ARIAD SWISSCO entering into the Amended and Restated Buy-In License Agreement;
and (iii) any transaction or arrangement required for the implementation of the
transactions in (i) and (ii).



-6-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

“Product” means any pharmaceutical product containing Compound as an active
chemical entity, alone or in combination with one or more other active
ingredients, in any and all forms, presentations, dosages, and formulations.

“Registrations” means (a) Marketing Authorizations, (b) receipt of any license
issued by a Governmental Authority required to import Product(s) into each
country in the Territory, and (c) any other license issued by a Governmental
Authority or approval which is legally required to Commercialize the Product in
each country of the Territory (e.g., wholesale licenses).

“Regulatory Authority” means the European Medicines Agency or any other
Governmental Authority that is a competent authority for the issuance of any of
the Registrations, or any part of them, in any country of the Territory.

“Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating of any Hazardous Material into the environment.

“Representatives” means, with respect to a Person, the directors, managers,
officers, employees, agents or advisors (including attorneys, accountants,
consultants, bankers and financial advisors) of such Person.

“Required Contracts” means the Contracts listed at Section 1.1(b) of the Seller
Disclosure Schedule.

“Retention Payments” means the payments listed at Section 1.1(c) of the Seller
Disclosure Schedule.

“Reverse Transition Services Agreement” means a reverse transition services
agreement in the form reasonably acceptable to the parties to this Agreement.

“Schedule” means the Seller Disclosure Schedule or the Purchaser Disclosure
Schedule, as the context requires.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller Fundamental Representations” means those representations and warranties
of the Seller set out in Section 3.1(a), Section 3.1(b), Section 3.2, Section
3.4(a), Section 3.4(b) and Section 3.5

 “Seller’s Group” means the Seller and its Affiliates, but excluding the
Acquired Companies.

“Seller’s Group Marks” means any marks or logos that contain Seller’s name
“ARIAD,” including but not limited to, ARIAD, ARIAD PASS, and ARIAD
PHARMACEUTICALS and ARIAD with Spiral Design.

“Shares” means all of the issued and outstanding share capital of the Company.

“Straddle Period” means any taxable period that begins before and ends after the
Closing Date.

“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening

-7-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

of a contingency that has not occurred) are held by the specified Person or one
or more of its Subsidiaries. When used in this Agreement without reference to a
particular Person, “Subsidiary” means a Subsidiary of the Company.

“Swiss Tax Authorities” means any taxing or other authority competent to impose
any liability in respect of Tax or responsible for the administration and/or
collection of Tax or enforcement of any law in relation to Tax in Switzerland.

“Tax” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental, capital
stock, capital duty, disability, estimated, gains, wealth, welfare, employee’s
income withholding, other withholding, unemployment or social security or other
tax of whatever kind (including any fee, assessment or other charges in the
nature of or in lieu of any tax) that is imposed by any Governmental Authority,
(b) any interest, fines, penalties or additions resulting from, attributable to,
or incurred in connection with any items described in this paragraph or any
related contest or dispute and (c) any Liability for the Taxes of another
Person.

“Tax Attributes” means any net operating loss, net capital loss, investment tax
credit, foreign credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
deductions and credits relating to alternative minimum Taxes), and any
additional items described in Section 381 of the Code without reference to the
conditions and limitations described therein.

“Tax Contest” means an audit, claim, dispute or controversy relating to Taxes.

“Tax Return” means any report, return, declaration, claim for refund, notice, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Territory” means the area within the geographic boundaries as set forth in
Exhibit B.

“Third Party” means any Person other than Seller and Purchaser and their
respective Affiliates.

“Transition Services Agreement” means a transition services agreement in the
form reasonably acceptable to the parties to this Agreement.

“US Dollars” means the lawful currency of the United States as at the date of
this Agreement.

Section 1.2Additional Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement:

 

 

Defined Term

Section

Adjustment Calculation

Section 2.4(a)

Adjustment Notice

Section 2.4(a)

Affiliate Indemnified Party

Section 11.2

Agreement

Preamble

Antitrust Laws

Section 5.3(b)

ARIAD SWISSCO Balance Sheet

Section 3.6(a)(i)

ARIAD US

Preamble

Audited Consolidated Balance Sheets

Section 5.8

Audited Consolidated Financial Statements

Section 5.8

Carve Out Restructuring

Section 5.7

-8-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Claim Notice

Section 8.3(a)

Closing

Section 2.5

Closing Balance Sheet

Section 2.4(a)

Closing Date

Section 2.5

Closing Date Payment

Section 2.2

Closing Net Cash Statement

Section 2.4(a)

Closing Net Working Capital Statement

Section 2.4(a)

Company

Preamble

Company Balance Sheet

Section 3.6(a)(ii)

Company Information

Section 11.1(b)

Company Intellectual Property

Section 3.11(a)

Company Interim Balance Sheet

Section 3.6(a)(iii)

Confidentiality Agreement

Section 11.1(a)

Continuation Period

Section 10.1(a)

Controlling Party

Section 8.3(d)

Dispute Notice

Section 2.4(c)(ii)

Estimated Closing Net Cash

Section 2.3(a)

Estimated Closing Net Working Capital

Section 2.3(b)

FCPA

Section 3.18

Final Closing Net Cash

Section 2.4(f)

Final Closing Net Working Capital

Section 2.4(f)

Financial Statements

Section 3.6(a)

Indemnified Party

Section 8.3(a)

Indemnifying Party

Section 8.3(a)

Independent Accounting Firm

Section 2.4(e)

Initial Purchase Price

Section 2.2

Leased Real Property

Section 3.10(a)

Material Contracts

Section 3.12(a)

Material Customers

Section 3.22(a)

Non-controlling Party

Section 8.3(d)

Other Consolidated Financial Statements

Section 5.8

Purchase Price

Section 2.2

Purchaser

Preamble

Purchaser Indemnified Parties

Section 8.1

Real Property Leases

Section 3.10(a)

Resolution Period

Section 2.4(e)

Seller

Preamble

Seller Disclosure Schedule

Article 3

Seller Indemnified Parties

Section 8.2

Subsidiary Shares

Section 3.4(b)

Swiss Tax Rulings

Section 9.1(a)

Third Party Claim

Section 8.3(b)

Transferred Employees

Section 10.1(a)

Transferred Former Employees

Section 10.1(a)

Warranted Leased Real Property

Section 3.10(b)

 

Section 1.3Construction. The language in all parts of this Agreement will be
construed, in all cases, according to its fair meaning. Any reference in this
Agreement to an “Article,” “Section,” “Exhibit” or “Schedule” refers to the
corresponding Article, Section, Exhibit or Schedule of or to this Agreement,
unless the context indicates otherwise. The table of contents and the headings
of Articles and Sections are provided for

-9-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

convenience only and are not intended to affect the construction or
interpretation of this Agreement. All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require. The words
“including,” “includes,” or “include” are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as “without
limitation” or “but not limited to” are used in each instance. The word “extent”
in the phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase will not mean simply “if”. Where this Agreement states
that a party “shall”, “will” or “must” perform in some manner or otherwise act
or omit to act, it means that the party is legally obligated to do so in
accordance with this Agreement. Any reference to a statute is deemed also to
refer to any amendments or successor legislation as in effect at the relevant
time. Unless otherwise stated, all references to any agreements will be deemed
to include the Exhibits, schedules and annexes to such agreement. Any reference
to a Contract or other document as of a given date means the Contract or other
document as amended, supplemented and modified from time to time through such
date.

 

Article  2
THE TRANSACTION

Section 2.1Sale and Purchase of Shares. In accordance with the provisions of
this Agreement, at the Closing, the Seller will sell and transfer to the
Purchaser, and the Purchaser will purchase and acquire from the Seller, all of
the Shares, free and clear of all Claims (other than any restrictions on
transferability imposed by applicable securities Laws).

Section 2.2Purchase Price. Subject to the terms and conditions of this
Agreement, at the Closing, in consideration for the sale of the Shares, the
Purchaser will pay to the Seller an aggregate amount in cash equal to US Dollars
140,000,000 (the “Initial Purchase Price”), as adjusted pursuant to Section 2.3
(the “Closing Date Payment”). The Closing Date Payment is subject to adjustment
following the Closing pursuant to Section 2.4. The Initial Purchase Price as
adjusted pursuant to Section 2.3 and Section 2.4(f) will be the “Purchase
Price”.

Section 2.3Closing Date Adjustment.

(a)Estimated Closing Net Cash. No later than two Business Days prior to the
Closing Date, the Seller will provide to the Purchaser an estimate of the
Closing Net Cash (such estimate, the “Estimated Closing Net Cash”). To the
extent the Estimated Closing Net Cash is positive (i.e., the Closing Cash
exceeds the Closing Indebtedness), the Purchaser will add the absolute value of
such amount to the Initial Purchase Price paid at the Closing. To the extent the
Estimated Closing Net Cash is negative (i.e., the Closing Indebtedness exceeds
the Closing Cash), the Purchaser will deduct the absolute value of such amount
from the Initial Purchase Price paid at the Closing.

(b)Estimated Closing Net Working Capital. No later than two Business Days prior
to the Closing Date, the Seller will provide to the Purchaser an estimate of the
Closing Net Working Capital (the “Estimated Closing Net Working Capital”). If
the Estimated Closing Net Working Capital is greater than zero, the Purchaser
will add the absolute value of the excess to the Initial Purchase Price paid at
the Closing. If the Estimated Closing Net Working Capital is less than zero, the
Purchaser will deduct the absolute value of the shortfall from the Initial
Purchase Price paid at the Closing.

Section 2.4Post-Closing Adjustment.

(a)Within 45 days after the Closing Date, the Purchaser will prepare and deliver
to the Seller a written notice (the “Adjustment Notice”) containing (i) an
unaudited consolidated balance sheet of the Acquired Companies as at immediately
prior to the Closing (the “Closing Balance Sheet”), (ii) the Purchaser’s
calculation of the Closing Net Working Capital based on the Closing Balance
Sheet (the “Closing Net Working Capital

-10-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Statement”), (iii) the Purchaser’s calculation of Closing Net Cash based on the
Closing Balance Sheet (the “Closing Net Cash Statement”) and (iv) the
Purchaser’s calculation of the amount of any payments required pursuant to
Section 2.4(g) (the “Adjustment Calculation”). The Closing Balance Sheet, the
Closing Net Working Capital Statement and the Closing Net Cash Statement will be
prepared in accordance with GAAP applied in a manner consistent with the methods
and practices used to prepare the Company Interim Balance Sheet.

(b)During the preparation of the Adjustment Notice, at the Purchaser’s request,
the Seller will, and will cause each of the Acquired Companies to, (i) provide
the Purchaser and the Purchaser’s Representatives with reasonable access to the
books, records, facilities and Employees of the Acquired Companies to the extent
not otherwise already acquired as of the Closing Date, (ii) provide the
Purchaser, within ten Business Days after the Closing Date, with normal
month-end closing financial information for the period ending as of the close of
business on the Closing Date and (iii) reasonably cooperate with the Purchaser
and the Purchaser’s Representatives, including by providing on a timely basis
all information reasonably necessary or useful in preparing the Adjustment
Notice and any other information reasonably requested by the Purchaser.
Following delivery of the Adjustment Notice, at the Seller’s request, the
Purchaser (i) shall reasonably cooperate and assist, and shall cause its
Representatives to assist, the Seller and its Representatives in the review of
the Adjustment Notice and (ii) shall provide the Seller and its Representatives
with any information reasonably requested by them.

(c)Within 30 days after delivery of the Adjustment Notice, the Seller will
either:

(i)agree in writing with the Adjustment Calculation, in which case such
calculation will be final and binding on the parties for purposes of Section
2.4(g); or

(ii)dispute the Adjustment Calculation by delivering to the Purchaser a written
notice (a “Dispute Notice”) which shall specify which items are being disputed
and set forth in reasonable detail the basis for each disputed item therein.

(d)If the Seller fails to take either of the foregoing actions within 30 days
after delivery of the Adjustment Notice, then the Seller will be deemed to have
irrevocably accepted the Adjustment Calculation, in which case, the Adjustment
Calculation will be final and binding on the parties for purposes of Section
2.4(g).

(e)If the Seller timely delivers a Dispute Notice to the Purchaser, then the
Purchaser and the Seller will attempt in good faith, for a period of 30 days
following the Purchaser’s receipt of such Dispute Notice (the “Resolution
Period”), to agree on the Adjustment Calculation for purposes of Section 2.4(g).
Any resolution by the Purchaser and the Seller memorialized in writing and
signed by both the Purchaser and the Seller during the Resolution Period as to
any disputed items set forth in such Dispute Notice will be final and binding on
the parties for purposes of Section 2.4(g). If the Purchaser and the Seller do
not resolve all disputed items by the end of the Resolution Period, then the
Purchaser and the Seller will submit the remaining items in dispute to
PricewaterhouseCoopers LLP for resolution, or if that firm is unwilling or
unable to serve, the Purchaser and the Seller will engage another mutually
agreeable independent accounting firm of recognized international standing,
which firm is not the regular auditing firm of the Purchaser or the Acquired
Companies. If the Purchaser and the Seller are unable to jointly select such
independent accounting firm within 10 days after the Resolution Period, the
Purchaser, on the one hand, and the Seller, on the other hand, will each select
an independent accounting firm of recognized international standing and such
selected accounting firms will select a third independent accounting firm of
recognized international standing, which firm is not the regular auditing firm
of the Purchaser or the Acquired Companies; provided,  however, that if either
the Purchaser, on the one hand, or the Seller, on the other hand, fails to
select such independent accounting firm during this 10-day period, then the
parties agree that the independent accounting firm selected by the other party
will be the independent

-11-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

accounting firm selected by the parties for purposes of this Section 2.4 (such
selected independent accounting firm, whether pursuant to this sentence or the
preceding sentence, the “Independent Accounting Firm”). 

(i)The Independent Accounting Firm will (A) act as an expert in accounting, and
not as an arbitrator, to resolve only those items specifically set forth on a
timely delivered Dispute Notice that remain in dispute as of such time, and that
have not been deemed pursuant to Section 2.4(c), Section 2.4(d)or Section 2.4(e)
to be final and binding on the Parties, (B) render its determination in
accordance with this Agreement and otherwise in accordance with GAAP applied in
a manner consistent with the methods and practices used to prepare the Company
Interim Balance Sheet, (C) not determine an Adjustment Calculation that would
result in a Purchase Price (1) in excess of the applicable amount in the
Adjustment Notice or (2) that is less than the applicable amount in the Dispute
Notice and (D) render its determination with respect to the items in dispute in
a written report that specifies the conclusions of the Independent Accounting
Firm as to each item in dispute and the resulting Adjustment Calculation. The
Independent Accounting Firm will only render its determination with respect to
the specific remaining accounting differences submitted to it and may rely only
upon information submitted to it by or on behalf of the Purchaser or the Seller.
The Purchaser and the Seller will each use their commercially reasonable efforts
to cause the Independent Accounting Firm to render its determination within 30
days after referral of the disputed items on a timely delivered Dispute Notice
to such firm or as soon thereafter as reasonably practicable. The decision of
the Independent Accounting Firm will be final, conclusive and binding on the
Parties and will not be subject to appeal or further review. The costs and
expenses of the Independent Accounting Firm will be allocated between the
Parties based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party, as
determined by the Independent Accounting Firm. The Buyer and the Representative
agree to execute, if requested by the Independent Accounting Firm, a reasonable
engagement letter, including customary indemnities in favor of the Independent
Accounting Firm.

(ii)For purposes of complying with this Section 2.4, the Purchaser and the
Seller will furnish to the Independent Accounting Firm such work papers and
other documents and information relating to the disputed items on a timely
delivered Dispute Notice as the Independent Accounting Firm may reasonably
request and are available to that party (or its Representatives). A copy of any
such work papers and other documents and information provided by a party to the
Independent Accounting Firm will be provided concurrently to the other party
free of charge. Each party will be afforded the opportunity to present to the
Independent Accounting Firm any material related to the disputed items on a
timely delivered Dispute Notice and to discuss such items with the Independent
Accounting Firm, with any such presentation or discussion to be held in the
presence of both the Purchaser and the Seller and/or their respective
Representatives.

Notwithstanding anything herein to the contrary, the dispute resolution
mechanism contained in this Section 2.4(e) will be the exclusive mechanism for
resolving any disputes regarding the Adjustment Calculation.

(f)The “Final Closing Net Working Capital” will be the calculation of the
Closing Net Working Capital contained in the Closing Net Working Capital
Statement, as adjusted pursuant to the mutual agreement of the Seller and the
Purchaser, or as adjusted by the Independent Accounting Firm, in each case,
pursuant to Section 2.4(e),, together with any other modifications to the
Closing Net Working Capital Statement mutually agreed upon by the Seller and the
Purchaser. The “Final Closing Net Cash” will be the calculation of the Closing
Net Cash contained in the Closing Net Cash Statement, as adjusted pursuant to
the mutual agreement of the Seller and the Purchaser, or as adjusted by the
Independent Accounting Firm, in each case, pursuant to Section 2.4(e), together
with any other modifications to the Closing Net Cash Statement mutually agreed
upon by the Seller and Purchaser.

-12-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(g)If the Final Closing Net Working Capital is less than the Estimated Closing
Net Working Capital, then the Seller will pay to the Purchaser the absolute
value of such difference in cash in accordance with Section 2.4(h). If the Final
Closing Net Working Capital is greater than the Estimated Closing Net Working
Capital, then the Purchaser will pay to the Seller the absolute value of such
difference in cash in accordance with Section 2.4(h). If the Final Closing Net
Cash is less than the Estimated Closing Net Cash, then the Seller will pay to
the Purchaser the absolute value of such difference in cash in accordance with
Section 2.4(h). If the Final Closing Net Cash is greater than the Estimated
Closing Net Cash, then the Purchaser will pay to the Seller the absolute value
of such difference in accordance with Section 2.4(h).

(h)Any amounts due and payable by one party to the other pursuant to Section
2.4(g) will be paid to the applicable party by means of a wire transfer of
immediately available funds in US Dollars within three Business Days after the
determination of the Final Closing Net Working Capital and the Final Closing Net
Cash, as applicable, pursuant to Section 2.4(f).

(i)Notwithstanding anything to the contrary set forth in this Agreement, in no
event will the Seller be obligated to indemnify any Purchaser Indemnified Party
for any Loss as a result of, based upon or arising from, any Liability to the
extent such Liability is reflected in the calculation of the Final Closing Net
Working Capital or the Final Closing Net Cash as determined pursuant to Section
2.4(f). Any payment made pursuant to this Section 2.4 will be treated by the
Parties for all purposes as an adjustment to the Initial Purchase Price and will
not be subject to offset for any reason.

Section 2.5Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Baker & McKenzie
LLP, 300 East Randolph Street, Suite 5000, Chicago, Illinois, 60601, at 10:00
a.m., local time, as soon as practicable, but in any event not later than the
third Business Day immediately following the date on which the last of the
conditions set forth in Article 6 has been satisfied or waived (other than those
conditions that by their nature can only be satisfied at the Closing), or at
such other time and place as the Seller and the Purchaser may agree in writing;
provided,  however, that in no event with the Closing occur prior to June 1,
2016. The date on which the Closing actually occurs is referred to in this
Agreement as the “Closing Date.”

Section 2.6Closing Deliveries.  

(a)At the Closing, the Seller will deliver or cause to be delivered to the
Purchaser:

(i)written resolutions or copies of the minutes of the meeting of the Board of
Directors of each of the Company and the Seller approving the transfer of the
Shares;

(ii)a certificate or certificates representing the Shares, duly endorsed or
accompanied by a stock power duly endorsed in blank and with all required stock
transfer tax stamps affixed, together with such other documents and instruments
necessary to vest in the Purchaser all of the Seller’s right, title and interest
in and to the Shares;

(iii)a short form acceptance letter signed by the Company approving the transfer
of its shares;

(iv)a certificate, dated as of the Closing Date, executed by the Seller
confirming the satisfaction of the conditions specified in Section 6.2(a) and
Section 6.2(b);

(v)the Ancillary Agreements to which the Seller or its Affiliates are a party,
duly executed by the Seller or the applicable Affiliate of the Seller; and

-13-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(vi)resignations effective as of the Closing Date of each director and officer
of each Acquired Company as the Purchaser may have requested in writing within
ten (10) Business Days prior to the Closing Date.

(b)At the Closing, the Purchaser will deliver or cause to be delivered to the
Seller:

(i)the Closing Date Payment by wire transfer of immediately available funds in
US Dollars to the account or accounts specified by the Seller; 

(ii)a certificate, dated as of the Closing Date, executed by the Purchaser
confirming the satisfaction of the conditions specified in Section 6.3(a) and
Section 6.3(b); and 

(iii)the Ancillary Agreements to which the Purchaser or its Affiliates are a
party executed by the Purchaser or the applicable Affiliate of the Purchaser.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser that all of the statements
contained in this Article 3 are true and correct as of the date hereof and as of
the Closing Date or, if made as of a specific date, as of such date, subject to
such exceptions as are specifically set forth in the Seller disclosure schedule
to this Agreement (the “Seller Disclosure Schedule”) supplied by the Seller to
the Purchaser on the date hereof:

Section 3.1Organization and Good Standing. 

(a)The Seller is an Exempted Limited Partnership duly registered and validly
existing under the Laws of the Cayman Islands. ARIAD US is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

(b)Each Acquired Company is a corporation, limited liability company or other
legal entity duly organized, validly existing and in good standing (to the
extent such concepts are recognized under applicable Law) under the Laws of the
jurisdiction of its formation and has all requisite corporate, limited liability
company or similar power and authority to conduct its business as presently
conducted. Each Acquired Company is duly qualified to do business and is in good
standing (to the extent such concepts are recognized under applicable Law) as a
foreign corporation, limited liability company or otherwise in each jurisdiction
in which the nature of its activities requires such qualification, except where
the failure to so qualify would not have a Material Adverse Effect.

(c)The Seller has delivered to the Purchaser a complete and accurate copy of the
Organizational Documents for each Acquired Company as in effect on the date
hereof and no Acquired Company is in breach or violation of or default under its
Organizational Documents. The Books and Records of each Acquired Company
accurately reflect in all material respects and in a manner consistent with the
historical practices of the Acquired Companies the material actions taken by
written consent or resolution and meetings held by their respective voting
equityholders and directors (or equivalent governing bodies), as the case may
be, and copies of such material actions taken by written consent or resolutions
and meetings have been made available to the Purchaser.

(d)ARIAD Pharmaceuticals (Canada) ULC is a non-operating company, and it owns no
assets or holds any Liabilities.

Section 3.2Authority and Enforceability. Each of the Seller and ARIAD US has all
requisite corporate power and authority to execute and deliver this Agreement
and each Ancillary Agreement to which

-14-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

it is a party and to perform its obligations under this Agreement and each such
Ancillary Agreement. The execution, delivery and performance of this Agreement
and each Ancillary Agreement to which the Seller or ARIAD US is a party and the
consummation of the transactions contemplated hereby and thereby by the Seller
and ARIAD US have been duly authorized by all necessary action on the part of
the Seller and ARIAD US. Each of the Seller and ARIAD US has duly and validly
executed and delivered this Agreement and, on or prior to the Closing, each of
the Seller and ARIAD US will have duly and validly executed and delivered each
Ancillary Agreement to which it is a party. Assuming the due authorization,
execution and delivery of this Agreement and the Ancillary Agreements by the
Purchaser, Incyte US and the other parties thereto, this Agreement constitutes,
and at the Closing each Ancillary Agreement to which the Seller or ARIAD US is a
party will constitute, the valid and binding obligation of the Seller or ARIAD
US, as applicable, enforceable against the Seller or ARIAD US, as applicable, in
accordance with its terms, subject to (a) Laws of general application relating
to bankruptcy, insolvency and the relief of debtors and (b) Laws governing
specific performance, injunctive relief and other equitable remedies.

Section 3.3No Conflict. Except for the requirements of any Antitrust Law (if
applicable), and except in any case that would not have a Material Adverse
Effect, neither the execution, delivery and performance by the Seller or ARIAD
US of this Agreement and any Ancillary Agreement to which it is a party, nor the
consummation of the transactions contemplated by this Agreement, will (a)
conflict with or violate the Organizational Documents of any of the Acquired
Companies, (b) result in a breach or default under, or create in any Person the
right to terminate, cancel, accelerate or modify, or require any notice, consent
or waiver under, any Material Contract (with or without due notice or lapse of
time or both), (c) violate any Law or Judgment applicable to any of the Acquired
Companies, (d) require any of the Acquired Companies to obtain any Governmental
Authorization or make any filing with any Governmental Authority, (e) result in
the creation of any Claims upon the Shares or the Subsidiary Shares or (f)
result in the imposition of any Lien or other Encumbrance on any of the assets
of the Acquired Companies.

Section 3.4Capitalization and Ownership. 

(a)The share capital (or equivalent) of the Acquired Companies, the number of
shares (or equivalent equity interest) and the beneficial and record ownership
thereof, is set forth in Section 3.4(a) of the Seller Disclosure Schedule.
Except as set forth in Section 3.4(a) of the Seller Disclosure Schedule, the
Seller is the sole record holder and beneficial owner of all of the Shares, free
and clear of all Claims. Upon payment in full of the Purchase Price, good and
valid title to the Shares will pass to the Purchaser, free and clear of any
Claims (other than any restrictions or transferability imposed by applicable
securities Laws), and with no restrictions on the voting rights or other
incidents of record and beneficial ownership of such Shares. All of the Shares
are duly authorized, validly issued, fully paid and nonassessable and were
issued in compliance with all applicable Laws.

(b)Section 3.4(b) of the Seller Disclosure Schedule sets forth for all Acquired
Companies (a) its name and jurisdiction of incorporation, (b) its authorized
share capital (or equivalent) and (c) the number of issued and outstanding
shares of share capital (or equivalent) and the record holders and beneficial
owners thereof. No Acquired Company owns or has any rights to acquire, directly
or indirectly, any capital stock or other equity interests of any Person, except
for the Subsidiaries set forth in Section 3.4 of the Seller Disclosure Schedule.
All of the issued and outstanding equity securities of each Subsidiary of the
Company (the “Subsidiary Shares”) are duly authorized, validly issued, fully
paid and nonassessable, and are owned of record and beneficially by one or more
of the Acquired Companies in the respective amounts set forth in Section 3.4(b)
of the Seller Disclosure Schedule. 

(c)There are no Contracts to which either the Seller or any other Person is a
party or bound with respect to the voting (including voting trusts or proxies)
of the Shares or the Subsidiary Shares. Other than the Shares and the Subsidiary
Shares, there are no outstanding or authorized shares of capital stock, options,

-15-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

warrants, rights or Contracts to which any Acquired Company is a party or which
are binding upon any Acquired Company obligating any Acquired Company to (i)
issue, deliver, grant or sell, or cause to be issued, delivered, granted or
sold, additional shares of capital stock of, or other equity or voting interests
in, or options, warrants or other securities or subscription, preemptive or
other rights convertible into, or exchangeable or exercisable for, shares of
capital stock of, or other equity or voting interests in, any Acquired Company,
or any “phantom stock” right, stock appreciation right or other similar right
with respect to any Acquired Company, (ii) repurchase, redeem or otherwise
acquire any shares of capital stock of, or other equity or voting interests in
any Acquired Company or (iii) to enter into any Contract with respect to (i) or
(ii).

(d)Upon consummation of the transactions contemplated by this Agreement, the
Purchaser will own all of the issued and outstanding capital stock of the
Company, free and clear of all Claims.

Section 3.5Brokers Fees. Neither the Seller nor any Acquired Company has any
Liability to pay any fees or commissions to any broker, finder or agent in
connection with any of the transactions contemplated by this Agreement or any
Ancillary Agreement to which the Purchaser would become liable or obligated or
for which any Acquired Company, after the Closing Date, will have any continuing
obligation.

Section 3.6Financial Statements. 

(a)Attached as Section 3.6 of the Seller Disclosure Schedule are the following:

(i)an audited balance sheet of ARIAD SWISSCO as of December 31, 2015 (the “ARIAD
SWISSCO Balance Sheet”) and the related audited statement of income for the
years then ended, including any notes thereto, together with the report thereon
of Deloitte, independent certified public accountants;

(ii)an unaudited consolidated balance sheet of the Company as of December 31,
2015 and the related unaudited consolidated statement of income for the years
then ended (the “Company Balance Sheet”);

(iii)an unaudited consolidated balance sheet of the Company as of March 31, 2016
(the “Company Interim Balance Sheet”) and the related unaudited consolidated
statement of income for the year-to-date period then ended; and 

(collectively (i), (ii) and (iii) the “Financial Statements”)

(iv)a reconciliation between the ARIAD SWISSCO Balance Sheet and the related
statement of income under Swiss generally accepted accounting principles to
GAAP.

(b)The Financial Statements fairly present in all material respects the
financial condition and results of operations of the Acquired Companies as of
the respective dates thereof and for the periods indicated therein, in
accordance with Swiss generally accepted accounting principles with respect to
the ARIAD SWISSCO Balance Sheet and in accordance with GAAP with respect to the
Company Balance Sheet and the Company Interim Balance Sheet (except that the
Company Interim Balance Sheet is subject to normal year-end adjustments and does
not contain all footnotes or other presentation items as required by GAAP).

(c)The Seller maintains a system of “internal control over financial reporting”
(as defined in Rule 13a-15(f) of the Exchange Act) sufficient to provide
reasonable assurance (i) that transactions of the Acquired Companies are made in
accordance with management’s authorization, (ii) that transactions of the
Acquired Companies are recorded as necessary to permit the preparation of
Seller’s consolidated financial statements in conformity with GAAP and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the properties or assets of the Acquired Companies.



-16-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 3.7No Undisclosed Liabilities. No Acquired Company has any Liabilities
as of the date of this Agreement that would be required to be reflected on a
consolidated balance sheet prepared in accordance with GAAP except for (a)
Liabilities reflected, reserved against or otherwise disclosed in the Financial
Statements, (b) Liabilities arising in the ordinary course of business
consistent with past practice after the date of the Company Interim Balance
Sheet, (c) Liabilities disclosed herein or in the Seller Disclosure Schedule,
including Section 3.7 of the Seller Disclosure Schedule or (d) Liabilities in an
amount that do not exceed US Dollars 500,000 in the aggregate.

Section 3.8Absence of Certain Changes and Events. From the date of the ARIAD
SWISSCO Balance Sheet to the date of this Agreement, the Acquired Companies have
operated their business in the ordinary course of business and there has not
been with respect to any Acquired Company any:

(a)amendment to its Organizational Documents;

(b)change in its authorized or issued share capital (or equivalent),
declaration, setting aside or payment of a dividend or other distribution
(whether in cash, stock or property) in respect of any share capital (or
equivalent), or issuance, sale, grant, repurchase or redemption of any shares of
its share capital (or equivalent) or any securities convertible, exchangeable or
redeemable for, or any options, warrants or other rights to acquire, any such
securities;

(c)incurrence of any Indebtedness in amounts in excess of US Dollars 50,000
individually or US Dollars 500,000 in the aggregate, that would be outstanding
immediately following the Closing;

(d)sale, lease, license or transfer of, or Encumbrance on, any material portion
of its assets other than in the ordinary course of business;

(e)damage to, or destruction or loss of, any of material asset of the Acquired
Company not covered by insurance;

(f)except as required by Law, adoption of, material amendment to or material
increase in the payments to or benefits under, any Company Plan;

(g)waiver or release of any material right or claim other than in the ordinary
course of business;

(h)change in the accounting methods used by the Acquired Companies;

(i)making or rescission of any Tax election, settlement or compromise of any Tax
Liability or amendment of any Tax Return;

(j)payment, discharge or satisfaction of any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise of the
Acquired Company), other than payments, discharges or satisfactions in the
ordinary course of business of Liabilities or arising in the ordinary course of
business since the date of the ARIAD SWISSCO Balance Sheet;

(k)revaluation by the Acquired Company of any of its assets (whether tangible or
intangible), including writing down the value of inventory or writing off notes
or accounts receivable;

(l)loan by the Acquired Company to any Person, or purchase by the Acquired
Company of any debt securities of any Person, except for advances to Employees
for travel and business expenses in the ordinary course of business; or

(m)agreement in writing by any Acquired Company to do any of the foregoing.



-17-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 3.9Tangible Personal Property.

(a)The Acquired Companies, as applicable, have good and marketable title to, or
in the case of leased assets, valid leasehold interests in, all of their
tangible personal property, free and clear of all Encumbrances except as set
forth in Section 3.9 (a) of the Seller Disclosure Schedule.

(b)Section 3.9(b) of the Seller Disclosure Letter sets forth an accurate and
complete list of leases of personal property or equipment having a value in
excess of US Dollars 50,000.

Section 3.10Leased Real Property.

(a)Section 3.10 of the Seller Disclosure Schedule sets forth an accurate and
complete description (by street address of the subject leased real property, the
date and term of the lease, the name of the parties thereto and the aggregate
annual rent payable thereunder) of all real property that is leased by any
Acquired Company (the “Leased Real Property”). The Seller has made available to
the Purchaser complete copies of the leases in effect as of the date hereof
relating to the Leased Real Property (the “Real Property Leases”) and there has
not been any sublease or assignment entered into by any Acquired Company in
respect of the leases relating to such Leased Real Property. No Acquired Company
is in default of any material provision of any lease of any of the Leased Real
Property.

(b)Each applicable Acquired Company has peaceful, undisturbed and exclusive
possession of the Leased Real Property at Section 3.10(b) of the Seller
Disclosure Schedule (the “Warranted Leased Real Property”), and no Acquired
Company has assigned (collaterally or otherwise) or granted any other security
interest in the Warranted Real Property Leases or any interest therein, and
there are no Liens on the estate or interest created by the Warranted Real
Property Leases. The full amount of security deposit required under each lease
of Warranted Leased Real Property, if any, is on deposit thereunder.

(c)The use of the Warranted Leased Real Property, or any portion thereof, and
the improvements erected thereon, do not violate or conflict in any material
respect with (i) any Law, Permit, covenants, conditions or restrictions
applicable thereto; or (ii) the terms and provisions of any Contract relating
thereto.

(d)Except in any case that would not reasonably be expected to be material to
the business of the Acquired Companies, take as a whole, (i) there is no
pending, or to the Knowledge of the Seller, threatened, appropriation,
condemnation or like Proceeding affecting the Warranted Leased Real Property or
any part thereof; and (ii) no Acquired Company has received written notice that
is in violation of any applicable zoning law, regulation or other applicable
Law, related to or affecting the Warranted Leased Real Property.

(e)The Warranted Leased Real Property is in good operating condition and repair
and is suitable for the conduct of the Acquired Companies’ business as presently
conducted therein, except where the failure of the property to be in good
operating condition would not have a Material Adverse Effect. 

(f)No Person other than an Acquired Company is in possession of the Warranted
Leased Real Property or any portion thereof, and there are no leases, licenses,
subleases, concessions or other Contracts, written or oral, granting to any
other Person the right to use or occupy the Warranted Leased Real Property or
any portion thereof.

Section 3.11Intellectual Property.

(a)The Acquired Companies own all rights, title and interest in, or otherwise
have the right to use, make, have made, sell, have sold, develop, commercialize
and import the Compound and Product under all Intellectual Property used in the
operation of their business as presently conducted (the “Company Intellectual

-18-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Property”), except where the failure to own or have the right to use such
Company Intellectual Property would not have a Material Adverse Effect.

(b)To the Seller’s Knowledge, the claims of the issued patents listed in Section
3.11(b) of the Seller Disclosure Schedule are not invalid and the issued patents
included in Section 3.11(b) of the Seller Disclosure Schedule are not
unenforceable in the Territory. No Third Party has challenged in writing, or, to
the Company’s Knowledge, has threatened to challenge, the enforceability or
validity of any issued patents included in Section 3.11 (b) of the Seller
Disclosure Schedule or any claims therein, respectively in the Territory through
the institution of legal proceedings in a court or through revocation,
opposition, interference, reexamination, nullity or similar invalidity
proceedings before a patent office or any equivalent entity in the Territory. To
the Seller’s Knowledge, no Third Party is infringing the patents listed in
Section 3.11(b) of the Seller Disclosure Schedule.

(c)No Third Party has challenged in writing, or, to the Seller’s Knowledge, has
threatened to challenge, the Company’s right to use and license the trademarks
listed in Section 3.11(c) of the Seller Disclosure Schedule in the Territory.

(d)There are no claims asserted in writing, Judgments, or settlements in effect
against, or amounts with respect thereto owed by, the Acquired Companies
relating to the patents listed in Section 3.11(b) of the Seller Disclosure
Schedule in the Territory. No claim or litigation is pending or, to the Seller’s
Knowledge, threatened alleging that the manufacture, development, use or sale of
the Product in the Territory as of the date of this Agreement infringes or would
infringe any issued patent in the Territory existing as of the date of this
Agreement.

(e)The patents listed in Section 3.11(b) of the Seller Disclosure Schedule have
been filed and maintained, and are being diligently prosecuted, in the
respective patent offices where filed in the Territory in accordance with
applicable Laws. All applicable and material fees that are finally due prior to
the date of this Agreement in connection with the prosecution and maintenance of
the patents listed in Section 3.11(b) of the Seller Disclosure Schedule in the
Territory have been paid.

(f)Section 3.11(f) of the Seller Disclosure Schedule lists each written Contract
under which any of Seller, ARIAD US or Acquired Company has granted a license to
a Third Party to, make, have made, sell, have sold, develop, commercialize and
import the Compound and Product in the Territory under the Intellectual Property
of the Seller, ARIAD US or any Acquired Company.

This Section 3.11 constitutes the sole and exclusive representations and
warranties of the Seller with respect to any matters relating to Intellectual
Property.

Section 3.12Contracts.  

(a)Section 3.12(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list as of the date hereof of each Contract to which any Acquired
Company is a party, which:

(i)is an executory Contract for the purchase or sale of materials, supplies,
goods, equipment or services that involves the payment by or to any Acquired
Company of more than US Dollars 250,000 in any twelve (12) month period;

(ii)is for capital expenditures in excess of US Dollars 250,000;

(iii)is a mortgage, indenture, guarantee, loan or credit agreement, security
agreement or other Contract relating to indebtedness for borrowed money, other
than accounts receivables and payables in the ordinary course of business;

-19-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(iv)is a written Contract under which any Acquired Company has granted to or
received from a Third Party a license to use, make, have made, sell, have sold,
develop, commercialize and import the Compound and Product under the
Intellectual Property of such Acquired Company or Third Party (except for any
license implied by the sale of a product, licenses for use of Trademarks in
marketing or promotional materials and licenses for commonly available software
programs with a value of less than US Dollars 250,000);

(v)is a Contract that limits or purports to limit the ability of the Acquired
Companies to compete in any line of business or with any Person or in any
geographic area;

(vi)is a written Contract with a Transferred Employee that provides for payments
in excess of US Dollars 250,000 per annum (excluding any Contract that does not
provide severance or termination payments);

(vii)is a lease of personal property or equipment having a value in excess of US
Dollars 100,000; or

(viii)is an agreement of indemnification or guaranty, but excluding agreements
of indemnification or guaranty that are contained in the Company’s written
Contracts with its customers, suppliers and service providers that have been
entered into in the ordinary course of business.

The Contracts listed in Section 3.12(a) of the Seller Disclosure Schedule are
referred to in this Agreement as the “Material Contracts.”

(b)The Seller has made available to the Purchaser an accurate and complete copy
of each Material Contract. With respect to each such Material Contract, neither
any Acquired Company party to the Material Contract, nor, to the Seller’s
Knowledge, any other party to the Material Contract is in breach or default
under the Material Contract, except for such breaches or defaults as to which
requisite waivers or consents have been obtained or which would not have a
Material Adverse Effect. Each Material Contract is enforceable as to the
applicable Acquired Company party thereto in accordance with its terms except to
the extent it has previously expired in accordance with its terms and subject to
(i) Laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief and other equitable remedies.  To the Seller’s Knowledge, no
party to a Material Contract intends to terminate such Material Contract with
the applicable Acquired Company party thereto.

Section 3.13Tax Matters.

(a)(i) All material Tax Returns required to be filed by the Acquired Companies
have been timely filed, (ii) all Taxes shown on such Tax Returns have been paid,
(iii) no Governmental Authority has proposed formally in writing to make or has
made any material adjustment with respect to such Tax Returns, (iv) no Acquired
Company has any Liability for any Tax obligation of any other taxpayer
(including any Affiliated Group), including any obligation under any Tax sharing
agreement or under Section 1.1502-6 of the Treasury Regulations or any similar
provision of any Law, (v) no Section 280G (or similar foreign tax provision)
will be triggered by the transactions contemplated by this Agreement, (vi) any
unpaid Taxes do not exceed the reserves for Taxes as set forth in the Company
Interim Balance Sheet, and (vii) the Acquired Companies have no Tax liens. The
Seller has made available to the Purchaser accurate and complete copies of all
Tax Returns filed by the Acquired Companies for the years ended December 31,
2014, and December 31, 2013.

(b)All Taxes that each Acquired Company is required by Law to withhold or
collect have been properly withheld or collected, and, to the extent required by
applicable Law, have been paid over to the proper Governmental Authority.

-20-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(c)To the Seller’s Knowledge, no federal, state, local or foreign Tax Contests
or other Proceedings are pending or being conducted, nor has any Acquired
Company received any written notice from any Governmental Authority that any
such Tax Contest or other Proceeding is pending, threatened or contemplated. No
Acquired Company has waived any statute of limitations with respect to Taxes or
agreed to an extension of time with respect to a Tax assessment or deficiency
affecting the Acquired Company, which waiver or extension of time is currently
outstanding.

This Section 3.13 constitutes the sole and exclusive representations and
warranties of the Seller with respect to any matters relating to Taxes.

Section 3.14Employee Benefit Matters.

(a)Section 3.14(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list of all Company Plans.

(b)The Seller has made available to the Purchaser an accurate, up-to-date and
complete copy of each Company Plan that has been reduced to writing. 

(c)The Acquired Companies have performed all of their obligations under each
Company Plan in all material respects in accordance with the terms of such
Company Plan. The Acquired Companies have complied with all obligations under
applicable Law to inform and consult the Transferred Employees or their
representatives about the transaction contemplated in this Agreement.

(d)Section 3.14(d) of the Seller Disclosure Schedule sets forth an accurate and
complete list of: (i) any employment, severance and change of control agreement
with any Transferred Employee the benefits of which are contingent upon the
occurrence of a transaction involving the Company of the nature of the
transactions contemplated by this Agreement (either alone or upon termination of
employment following such transactions); and (ii) any agreement or plan binding
upon any Acquired Company, including, any Company Plan, any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated, by the consummation of the transactions contemplated by this
Agreement (either alone or upon the termination of employment following such
transactions).

This Section 3.14 constitutes the sole and exclusive representations and
warranties of the Seller with respect to any matters relating to Employee
Benefit Matters.

Section 3.15Employment and Labor Matters.

(a)Except as set forth in Section 3.15 of the Seller Disclosure Schedule, no
Acquired Company is a party to or bound by any collective bargaining agreement,
works council agreement or any other agreement with a body representing any or
all of the Transferred Employees and, to the Seller’s Knowledge, no petition has
been filed or Proceedings instituted by any Transferred Employee or group of
Transferred Employees of any Acquired Company seeking recognition of a
bargaining representative or other works council agreement or any other
agreement with a body representing any or all of the Transferred Employees.
There is no labor strike, picketing, slowdown, lockout, or other work stoppage
or labor dispute pending or, to the Seller’s Knowledge, threatened between any
Acquired Company, on the one hand, and any of its Transferred Employees, on the
other hand, except for such disputes with individual Transferred Employees
arising in the ordinary course of business.

(b)The Acquired Companies are in compliance in all material respects with all
applicable Laws pertaining to the employment of their Transferred Employees,
including all such Laws relating to equal employment opportunities, prohibited
discrimination and other similar employment activities. Section 3.15 of the
Seller Disclosure Schedule sets forth an accurate and complete list (as at the
date of this Agreement) of all

-21-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Transferred Employees of any Acquired Company, together with their salary, job
title, notice period, benefits, start date of employment and role and place of
work. There has been no material change to such compensation or benefits during
the 120 days preceding the date of this Agreement.  The Seller has provided to
the Purchaser an accurate and complete list (as at the date of this Agreement)
of all equity awards granted to Transferred Employees.

(c)Section 3.15(c) of the Seller Disclosure Schedule sets forth an accurate and
complete list as of the date hereof of each Contract providing for the grant of
any severance or termination pay or benefits (in cash or otherwise) to any
Transferred Employee (in excess of a payment in respect of their notice period
or any severance payment required by Law).

This Section 3.15 constitutes the sole and exclusive representations and
warranties of the Seller with respect to any matters relating to Employment and
Labor Matters.

Section 3.16Environmental, Health and Safety Matters. The Acquired Companies are
in compliance in all material respects with (a) all Environmental Laws
applicable to the conduct of their business as presently conducted and the
occupancy of the Warranted Leased Real Property as presently occupied and (b)
all Governmental Authorizations required of the Acquired Companies under
Environmental Laws to conduct their business as presently conducted or to occupy
the Warranted Leased Real Property as presently occupied. No Acquired Company
has received any written notice stating that the conduct of its business or the
condition of any of its Warranted Leased Real Property is currently in violation
of any Environmental Law (including, to the Seller’s Knowledge, any claim or
complaint from any Employee alleging exposure to Hazardous Material). To the
Seller’s Knowledge, no Acquired Company has (i) disposed of, emitted,
discharged, handled, stored, transported, used or released any Hazardous
Material, arranged for the disposal, discharge, storage or release of any
Hazardous Material, or (ii) entered into any written Contract that may require
it to guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
party with respect to Liabilities arising out of Environmental Laws or the
Hazardous Material related activities. No Proceeding is pending or, to the
Seller’s Knowledge, threatened against any Acquired Company that alleges a
material violation by any Acquired Company of any applicable Environmental Laws.

This Section 3.16 constitutes the sole and exclusive representations and
warranties of the Seller with respect to any matters relating to Environmental,
Health and Safety Matters.

Section 3.17Governmental Authorizations. Except as set forth in Section 3.17 of
the Seller Disclosure Schedule or as would not reasonably be expected to have a
Material Adverse Effect, the Acquired Companies have all Governmental
Authorizations that are necessary for them to conduct their business in the
manner in which it is presently conducted, the Acquired Companies are in
compliance with all such Governmental Authorizations and all such Governmental
Authorizations are in full force and effect. Neither the Seller nor the Acquired
Companies have received any written notice that any Governmental Authority with
jurisdiction in the Territory over the Products has commenced or will commence
any action: (i) to suspend, revoke, not renew or materially amend any
Governmental Authorizations in the Territory; or (ii) prohibit production,
marketing or sale of any Product in the Territory.

Section 3.18Compliance with Laws.  The Acquired Companies are in compliance in
all material respects with all Laws applicable to them or the conduct of their
business or the ownership or use of their properties and assets in the
Territory.  To the Seller’s Knowledge, neither the Acquired Companies nor, any
of their respective directors, officers, employees or agents have in the last
three (3) years and in any material respect related to the business of the
Acquired Companies, directly or indirectly, made, offered, promised or
authorized any payment or gift of any money or anything of value to or for the
benefit of any “foreign official” (as such term is defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”)), foreign political party
or official thereof or candidate for foreign political office for the purpose of
(i) influencing any

-22-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

official act or decision of such official, party or candidate, (ii) inducing
such official, party or candidate to use his, her or its influence to affect any
act or decision of a foreign Governmental Authority, or (iii) securing any
improper advantage, in the case of (i), (ii) and (iii) above in order to assist
the Company or any of its Affiliates obtain or retain business and in violation
of the FCPA. Neither the Acquired Companies nor, to the Seller’s Knowledge, any
of their respective directors, officers, employees or agents have made or
authorized any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of funds or received or retained any funds in violation of any
applicable Law. Neither the Acquired Companies nor, to the Seller’s Knowledge,
any of their respective officers, directors or employees, have received any
written notice from any Governmental Authority stating that they are the subject
of any allegation, voluntary disclosure, investigation, prosecution or other
enforcement action related to the FCPA or any other anti-corruption law.

Section 3.19Product Liability. Except as would not have a Material Adverse
Effect, the Products sold by the Acquired Companies have complied in all
material respects with all applicable product specifications contained in the
relevant Marketing Authorizations. Except as would not have a Material Adverse
Effect, none of the Products after being sold have been the subject of any
product recall ordered by any Government Authority and, to the Seller’s
Knowledge, no circumstances currently exist which are reasonably likely to cause
any such product recall to be initiated.

Section 3.20Legal Proceedings. There is no material Proceeding pending or, to
the Seller’s Knowledge, threatened against any Acquired Company, any of its
officers or directors or any of its properties or assets. No Acquired Company is
subject to any outstanding Judgment.

Section 3.21Insurance. The Company maintains, and through the Closing will
continue to maintain, in full force and effect, policies of insurance against
fire, theft and other casualties, and covering such other Liabilities and
business risks and properties of the Acquired Companies which are customarily
insured against by companies of similar size and in the industry in which the
Acquired Companies operate. There is no claim by the Company pending under any
of such policies as to which coverage has been denied by the underwriters of
such policies. All premiums due and payable under all such policies have been
paid (or if installment payments are due, will be paid if incurred prior to the
Closing Date) and the Company is otherwise in material compliance with the terms
of such policies. Such policies are in full force and effect.

Section 3.22Customers.

(a)Section 3.22(a) of the Seller Disclosure Schedule sets forth a complete and
accurate list of the 10 largest customers of the Acquired Companies based on net
sales during each of the calendar years ended 2015 and 2014 and the
calendar-year-to-date period ended March 31, 2016 (the “Material Customers”).
Such net sale amounts are also set forth on Section 3.22(a) of the Seller
Disclosure Schedule. No Material Customer has canceled, terminated or otherwise
materially and adversely modified, or, to the Seller’s Knowledge, threatened to
cancel, terminate, or otherwise materially and adversely modify, its
relationship with any Acquired Company and no Acquired Company has received
written notice that any Material Customer may take such action or limit its
purchases from any Acquired Company, either as a result of the consummation of
the transactions contemplated by this Agreement or otherwise.

(b)Since the date of the ARIAD SWISSCO Balance Sheet, no Acquired Company has
taken, or permitted any Representative to take, any action that was designed to
have the effect of accelerating the timing of sales or the provision of products
or services by any Acquired Company or of invoicing therefore. Without
limitation of the foregoing, since the date of the ARIAD SWISSCO Balance Sheet,
no Acquired Company has sold or provided any amount of products or services
(a) with payment terms longer than terms customarily offered by such Acquired
Company for such product, (b) at a discount from the listed price materially
differing from any discounts customarily offered by such Acquired Company, or
(c) with shipment or similar terms materially differing from the shipment or
similar terms customarily offered by such Acquired Company.

-23-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(c)Section 3.22(c) of the Seller Disclosure Schedule sets forth a description of
all incentives (including coupon, discount, allowance, rebate, bill-back, price
concession or advertising fund payment activities or programs and the like) and
pricing allowances (including slotting allowances, retailer or distributor ads,
store display allowances and similar items) offered by the Acquired Companies to
its customers that are in effect as of the date hereof.

Section 3.23Interested Party Transactions. To the Seller’s Knowledge, no officer
or director of any Acquired Company (or any Affiliate or member of the immediate
family (as such term is defined in Rule 16a-1 of the Exchange Act) of such
officer or director) has or has had: (a) an interest in any entity which
furnished or sold or licensed, or furnishes or sells or licenses, Products or
right to Company Intellectual Property that any Acquired Company furnishes or
sells or (ii) any interest in any entity that purchases from or sells or
furnishes to the any Acquired Company, any goods or services; provided, however,
that ownership of no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation shall not be deemed to be an “interest in any
entity” for purposes of this Section 3.23.

 

Section 3.24Bank Accounts. Section 3.24 of the Seller Disclosure Schedule lists
(a) all bank accounts, lock boxes and safe deposit boxes relating to the
business and operations of the Acquired Companies (including the name of the
bank or other institution where such account or box is located and the name of
each authorized signatory thereto) and (b) the name and address of each Person
who has a power of attorney to act on behalf of any Acquired Company.

Section 3.25No Other Representations or Warranties. Except for the
representations and warranties set forth in this Article 3, neither the Seller,
nor any other Person, makes any other express or implied representation or
warranty on behalf of the Seller or any of its Affiliates with respect to the
Shares, the Seller, the Acquired Companies or any other matter relating to the
transactions contemplated by this Agreement. The Seller makes no representations
or warranties to the Purchaser regarding the probable success or profitability
of the Acquired Companies. The disclosure of any matter or item in any schedule
hereto shall not be deemed to constitute an acknowledgement that any such matter
is required to be disclosed.

Article  4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller as of the date of this
Agreement and as of the Closing Date:

Section 4.1Organization and Good Standing. The Purchaser is an entity duly
organized, validly existing and in good standing under the Laws of Switzerland.
Incyte US is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware.

Section 4.2Authority and Enforceability. Each of the Purchaser and Incyte US has
all requisite corporate power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which it is a party and to perform its
obligations under this Agreement and each such Ancillary Agreement. The
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which the Purchaser or Incyte US is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Purchaser and Incyte US. Each of the
Purchaser and Incyte US has duly and validly executed and delivered this
Agreement and, on or prior to the Closing, each of the Purchaser and Incyte US
will have duly and validly executed and delivered each Ancillary Agreement to
which it is a party. Assuming the due authorization, execution and delivery of
this Agreement and the Ancillary Agreements by the Seller, ARIAD US and the
other parties thereto, this Agreement constitutes, and at the Closing each
Ancillary Agreement to which the Purchaser or Incyte US is a party will
constitute, the valid and binding obligation of the Purchaser or Incyte US, as
applicable , enforceable against the Purchaser or Incyte US, as applicable, in
accordance with its terms, subject to (a) Laws of general application relating
to bankruptcy,

-24-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

insolvency and the relief of debtors and (b) Laws governing specific
performance, injunctive relief and other equitable remedies.

Section 4.3No Conflict. Except for the requirements of any Antitrust Law (if
applicable), and except in any case that would not have a material adverse
effect on the ability of the Purchaser or Incyte US to perform its obligations
under this Agreement or on the ability of the Purchaser or Incyte US to
consummate the transactions contemplated by this Agreement, neither the
Purchaser’s or Incyte US’s execution, delivery and performance of this Agreement
and any Ancillary Agreement to which the Purchaser or Incyte US is a party, nor
the consummation of the transactions contemplated by this Agreement, will (a)
conflict with or violate the Purchaser’s or Incyte US’s Organizational
Documents, (b) result in a breach or default under or create in any Person the
right to terminate, cancel, accelerate or modify, or require any notice, consent
or waiver under, any Contract to which the Purchaser or Incyte US is a party or
by which the Purchaser or Incyte US is bound, in any case with or without due
notice or lapse of time or both, (c) result in the imposition of any lien or
other encumbrance on any of the assets of the Purchaser or Incyte US, (d)
violate any Law or Judgment applicable to the Purchaser or Incyte US or (e)
require the Purchaser or Incyte US to obtain any Governmental Authorization or
make any filing with any Governmental Authority.

Section 4.4Legal Proceedings. There is no Proceeding pending, or, to the
Purchaser’s knowledge, threatened against the Purchaser that questions or
challenges the validity of this Agreement or that may prevent, delay, make
illegal or otherwise interfere in any material respect with the ability of the
Purchaser to consummate any of the transactions contemplated in this Agreement.

Section 4.5Investment Intent. The Purchaser is acquiring the Shares for the
Purchaser’s own account and investment purposes and is not acquiring the Shares
with a view to, or for sale in connection with, any distribution thereof within
the meaning of any federal or state securities Laws. The Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D as
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, and has sufficient business and financial knowledge and
experience to protect its own interests and to evaluate the merits and risks in
connection with the purchase of the Shares.

Section 4.6Brokers Fees. Neither the Purchaser nor any Person acting on its
behalf has incurred any Liability to pay any fees or commissions to any broker,
finder or agent in connection with any of the transactions contemplated by this
Agreement.

Section 4.7Financial Capacity. The Purchaser has, or will have on the Closing
Date, immediately available cash in an amount sufficient to pay the Purchase
Price.

Section 4.8Independent Investigation. The Purchaser has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition and prospects of
the business of the Acquired Companies as it has deemed appropriate, which
investigation, review and analysis was done by the Purchaser and its Affiliates
and Representatives. The Purchaser acknowledges that it and its Affiliates and
Representatives have been provided adequate access to the personnel, properties,
premises and records of the Acquired Companies for such purpose. In entering
into this Agreement, the Purchaser acknowledges that it has relied solely upon
the aforementioned investigation, review and analysis and not on any factual
representations or opinions of the Seller, the Acquired Companies or their
Representatives (except the representations and warranties set forth in Article
3). The Purchaser hereby acknowledges and agrees that other than the
representations and warranties set forth in Article 3, none of the Seller, the
Acquired Companies, or any other Person makes or has made any other express or
implied representation or warranty on behalf of the Seller or any of its
Affiliates with respect to the Shares, the Seller, the Acquired Companies or any
other matter relating to the transactions contemplated by this Agreement.

 

Article  5
PRE-CLOSING COVENANTS

Section 5.1Access and Investigation; Notice. Until the Closing and upon
reasonable advance notice from the Purchaser, the Seller will and will cause the
Acquired Companies to allow the Purchaser and its Representatives reasonable
access during normal business hours and without unreasonable interference with
the operation of the business of the Acquired Companies to (a) such materials
and information about the Acquired Companies as the Purchaser may reasonably
request and (b) specified members of management of the Acquired Companies as the
Parties may reasonably agree. Notwithstanding the foregoing, the Seller will not
be required to disclose (or cause the Acquired Companies to disclose) any
information to the Purchaser or its Representatives if such disclosure would be
reasonably likely to: (x) cause significant competitive harm to the business of
the Acquired Companies if the transactions contemplated hereby are not
consummated, (y) jeopardize any attorney-client or other legal privilege or (z)
contravene any applicable Laws (including Antitrust Laws), fiduciary duty or
binding agreement entered into prior to the date hereof. The Purchaser will, and
will cause its Representatives to, hold confidentially all information so
obtained in accordance with the terms of the Confidentiality Agreement. Seller
will provide prompt written notice to the Purchaser of any event, circumstance,
development, material or other information that the Seller reasonably determines
would have a Material Adverse Effect.

Section 5.2Operation of the Businesses of the Acquired Companies. 

(a)Until the Closing, except as otherwise set forth in this Agreement or Section
5.2(a) of the Seller Disclosure Schedule, required by Law or as otherwise
consented to by the Purchaser (which consent will not be unreasonably withheld,
conditioned or delayed), the Seller will cause the Acquired Companies to conduct
their business in the ordinary course of business in substantially the same
manner as heretofore conducted, and, to the extent consistent therewith, use
commercially reasonable efforts to preserve the relationships of the Acquired
Companies with their customers, suppliers, distributors, licensors, licensees,
and others doing business with them and to preserve the goodwill and ongoing
operations of the Acquired Companies.

(b)Until the Closing, except as otherwise set forth in this Agreement or Section
5.2(b) of the Seller Disclosure Schedule or as otherwise consented to by the
Purchaser (which consent will not be unreasonably withheld, conditioned or
delayed), the Seller will not cause or permit any Acquired Company to:

(i)amend its Organizational Documents;

(ii)issue, sell or pledge additional shares of its capital stock or securities
convertible into any such shares, or any options, warrants or rights to acquire
any such shares or other convertible securities;

(iii)purchase, redeem or otherwise acquire any outstanding shares of its capital
stock;

(iv)declare, set aside or pay any dividend or other distribution in respect of
its capital stock, other than in cash in the ordinary course of business in
connection with the Company’s cash management practices;

(v)pay, discharge, waive or satisfy, any Indebtedness other than in the ordinary
course of business;

(vi)adopt or change accounting methods or practices (including any change in
depreciation or amortization policies), except as required by GAAP or applicable
Law;

-25-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(vii)make or change any Tax election, adopt or change any Tax accounting method,
enter into any closing agreement with respect to Taxes, settle or compromise any
material Tax claim or assessment, consent to any extension or waiver of the
limitation period applicable to any material Tax claim or assessment or file any
material Tax Return or any amended Tax Return unless a copy of such Tax Return
has been delivered to the Purchaser for review a reasonable time prior to
filing;

(viii)make any loan to any Person or purchase debt securities of any Person or
amend the terms of any outstanding loan agreement;

(ix)incur any Indebtedness, guarantee any Indebtedness of any Person, issue or
sell any debt securities, or guarantee any debt securities of any Person;

(x)commence or settle any lawsuit, threat of any lawsuit or proceeding or other
investigation against the Company involving an amount in dispute greater than US
Dollars 50,000;

(xi)enter into any agreement to purchase or sell any interest in real property,
grant any security interest in any real property, enter into any lease,
sublease, license or other occupancy agreement with respect to any real property
or alter, amend, modify or terminate any of the terms of any Real Property
Leases;

(xii)terminate or materially and adversely amend any Material Contract;

(xiii)waive or release any right or claim of a material value to the Acquired
Companies other than in the ordinary course of business;

(xiv)sell, lease or license, or permit any Encumbrance on, any material portion
of its assets other than in the ordinary course of business;

(xv)acquire, by merger or consolidation with, or by purchase of all or a
substantial portion of the assets or stock of, or by any other manner, any
business or entity, or enter into any joint venture, partnership or other
similar arrangement for the conduct of its business;

(xvi)change in any material respect the remuneration or terms of employment of
any of its Employees or make offers to employ or engage any other personnel
(other than to replace any Employees who have resigned or served or been served
with notice to end their employment) other than (A) in the ordinary course of
business, (B) as required by Law or (C) for retention, incentive and similar
payments relating to the consummation of the transactions contemplated by this
Agreement;

(xvii)except in cooperation with the Purchaser, make any representations
regarding offers of employment from the Purchaser or the terms thereof;

(xviii)alter, or enter into any commitment to alter, its interest in any
corporation, association, joint venture, partnership or business entity in which
any Acquired Company directly or indirectly holds any interest;

(xix)cancel, amend or renew any insurance policy; or

(xx)agree in writing to take any of the foregoing actions.

-26-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 5.3Consents and Filings; Commercially Reasonable Efforts. 

(a)Subject to the terms and conditions of this Agreement and unless otherwise
specified in this Agreement, each of the parties will use their respective
commercially reasonable efforts (i) to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things reasonably
necessary to consummate and make effective the transactions contemplated by this
Agreement and (ii) as promptly as practicable after the date of this Agreement,
to obtain all Governmental Authorizations from, and make all filings with, all
Governmental Authorities (including Antitrust Approvals), and to obtain all
other consents, waivers, approvals and other authorizations from, all other
third parties, that are reasonably necessary in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement.

(b)The Purchaser will be solely responsible for all filing fees due under
antitrust or other competition Laws (“Antitrust Laws”) in connection with any
Antitrust Approvals and neither the Seller nor any Acquired Company will have
any Liability with respect to the payment of such filing fees.

(c)The Seller and the Purchaser will promptly notify the other of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the transactions contemplated by this Agreement, and will
permit the other party to review in advance any proposed communication by such
party to any Governmental Authority. Neither party will agree to participate in
any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry unless it consults with the other party in
advance and, to the extent permitted by such Governmental Authority, gives the
other party the opportunity to attend and participate at such meeting. The
Seller and the Purchaser will coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other party may
reasonably request in connection with the foregoing and in seeking early
termination of any applicable waiting periods under any Antitrust Laws. The
Seller and the Purchaser will provide each other with copies of all
correspondence, filings or communications between them or any of their
Representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement.

(d)The Purchaser and the Seller will use commercially reasonable efforts to
respond to any request for additional information received from any Governmental
Entity under the Antitrust Laws and to resolve the objections, if any, that
could be asserted by any Governmental Entity under Antitrust Laws with respect
to the transactions contemplated by this Agreement.

Section 5.4Financing. Notwithstanding anything contained in this Agreement to
the contrary, the Purchaser expressly acknowledges and agrees that the
Purchaser’s obligations under this Agreement are not conditioned in any manner
whatsoever upon the Purchaser obtaining any financing and any failure to fulfill
any obligation under this Agreement arising from the failure of the Purchaser to
obtain financing or the unavailability of such financing will be deemed to be
intentional for purposes of this Agreement.

Section 5.5Public Announcements. Each party agrees not to issue any press
release or make any other public announcement relating to this Agreement without
the prior written approval of the other party, except that each of the Seller
and the Purchaser reserves the right, without the other party’s prior consent,
to make any public disclosure it believes in good faith is required by
applicable securities Laws or securities listing standards (in which case the
disclosing party agrees to consult with the other party prior to making the
disclosure and allow the other party reasonable time to comment thereon prior to
issuance or release; provided, that, the disclosing party will consider the
other party’s comments in good faith, but it is not required to accept all
comments). Following execution and delivery of this Agreement, ARIAD US and the
Purchaser shall issue a joint press release substantially in the form set forth
in Exhibit C.



-27-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 5.6Intragroup Agreements. The Seller shall terminate prior to or
effective as of the Closing all Intragroup Agreements (including the ARIAD
Intragroup Indebtedness), settle all outstanding financial obligations arising
thereunder and cause each Person party thereto to be unconditionally released
and irrevocably discharged from any and all further covenants, undertakings,
warranties and other obligations contained in such Intragroup Agreements.

Section 5.7Carve Out Restructuring. Prior to the Closing, the Seller shall
transfer to a member of the Seller’s Group the Australian Business in
substantially the manner described in Section 5.7 of the Seller Disclosure
Schedule (the “Carve Out Restructuring”).

Section 5.8Financial Statements. Prior to the Closing, the Seller shall provide
to the Purchaser an audited consolidated balance sheet for the Company for each
of the fiscal years ending December 31, 2015 and 2014 (collectively, the
“Audited Consolidated Balance Sheets”) and the related statements of income,
changes in equity and cash flow, for each such fiscal year (collectively, with
the Audited Consolidated Balance Sheets, the “Audited Consolidated Financial
Statements”) and unaudited consolidated interim financial statements for the
Company for the period ending March 31, 2016 (the “Other Consolidated Financial
Statements”), in each case prepared in accordance with the requirements of
Regulation S-X of the SEC and in form and substance sufficient to permit the
Purchaser to comply with its obligations under Item 9.01 of Form 8-K under the
Exchange Act.  The Seller shall use commercially reasonable efforts to obtain
all necessary auditor reports and consents from the Seller’s independent
auditors required by the SEC to file such Audited Consolidated Financial
Statements and Other Consolidated Financial Statements with the SEC.  The fees,
costs and expenses incurred by the Seller or its Affiliates in connection with
the delivery of the Audited Consolidated Financial Statements and any auditor
reports or consents required pursuant to this Section 5.8 shall reduce
dollar-for-dollar the amount of the current liabilities of the Acquired
Companies for the purposes of calculating Closing Net Working Capital.

Section 5.9CSC Guarantee. The Purchaser and the Seller will use commercially
reasonable efforts to provide financial assurances reasonably acceptable to CSC
in substitution of the CSC Guarantee or to otherwise obtain the full release of
the CSC Guarantee, in each case at or prior to the Closing.  In the event that
the CSC Guarantee is not substituted or released at or prior to the Closing, (a)
the Purchaser and the Seller will continue to use commercially reasonable
efforts to provide financial assurances reasonably acceptable to CSC in
substitution of the CSC Guarantee or to otherwise obtain the full release of the
CSC Guarantee as promptly as practicable and (b) until such time as the CSC
Guarantee is substituted or released, the Purchaser will indemnify and hold
harmless the Seller and its Affiliates (including ARIAD US) against and from any
and all Liabilities arising out of or relating to CSC Guarantee.

Article  6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE

Section 6.1Joint Condition. The obligation of the Purchaser and the Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction, on or before the Closing Date, of the following condition (any of
which may be waived by the mutual agreement between the parties, in whole or in
part): there must not be in effect any Law or Judgment that would prohibit or
make illegal the consummation of the transactions contemplated by this Agreement
or cause the transactions contemplated by this Agreement to be rescinded
following consummation.

Section 6.2Conditions to the Obligation of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part):

-28-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(a)The representations and warranties of the Seller in Article 3 must be true
and correct in all respects as at Closing (except to the extent any such
representation or warranty speaks as of the date of this Agreement or any other
specific date, in which case such representation or warranty must have been true
and correct in all respects as of such date), except where the failure of such
representations and warranties to be so true and correct (without regard for any
“material,” “Material Adverse Effect” or similar qualification) would not,
individually or in the aggregate, constitute a Material Adverse Effect;

(b)All of the covenants and obligations that the Seller is required to perform
or comply with under this Agreement on or before the Closing Date must have been
duly performed and complied with in all material respects;

(c)The Seller must have delivered or caused to be delivered each document that
Section 2.6(a) requires it to deliver;  

(d)The Required Contracts shall not have been amended, modified or rescinded and
shall be in full force and effect; and

(e)There shall not have occurred any event or condition of any character that
has had, or is reasonably likely to have, a Material Adverse Effect since the
date of this Agreement.

Section 6.3Conditions to the Obligation of the Seller. The obligation of the
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions (any of which may be waived by the Seller, in whole or in part):

(a)The representations and warranties of the Purchaser in Article 4 must be true
and correct in all material respects as of the Closing (except to the extent any
such representation or warranty speaks as of the date of this Agreement or any
other specific date, in which case such representation or warranty must have
been true and correct in all material respects as of such date);

(b)All of the covenants and obligations that the Purchaser is required to
perform or comply with under this Agreement on or before the Closing Date must
have been duly performed and complied with in all material respects; and

(c)The Purchaser must have delivered or caused to be delivered to the Seller
each document that Section 2.6(b) requires it to deliver.

Article 7
TERMINATION

Section 7.1Termination Events. This Agreement may, by written notice given
before or at the Closing, be terminated:

(a)by mutual consent of the Purchaser and the Seller;

(b)by either the Purchaser or the Seller if any Governmental Authority has
issued a nonappealable final Judgment or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; provided,
 however, that the right to terminate this Agreement under this Section 7.1(b)
will not be available to any party whose failure to fulfill any material
covenant under this Agreement, including the obligations of the Purchaser under
0, has been the cause of or resulted in the action or event described in this
Section 7.1(b) occurring;

-29-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(c)by the Purchaser if the Closing has not occurred (other than through the
failure of the Purchaser to comply fully with its obligations under this
Agreement) on or before June 30, 2016; or

(d)by the Seller if the Closing has not occurred (other than through the failure
of the Seller or the Company to comply fully with its obligations under this
Agreement) on or before June 30, 2016.

Section 7.2Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, this Agreement and all rights and obligations of the parties under
this Agreement automatically end without Liability against any party or its
Affiliates, except that (a) Section 11.1 (Confidentiality), Section 5.5 (Public
Announcements), Section 7.3 (Certain Effects of Termination), Article 12
(General Provisions) (except for Section 12.12 (Specific Performance)) and this
Section 7.2 will remain in full force and survive any termination of this
Agreement and (b) if this Agreement is terminated by a party because of the
knowing and intentional breach of this Agreement by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s knowing and
intentional failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.

Section 7.3Certain Effects of Termination. If the Purchaser or the Seller
terminates this Agreement pursuant to Section 7.1, the Purchaser will comply
with the Confidentiality Agreement regarding the return and/or destruction of
any information furnished to the Purchaser in connection with this Agreement.

Article 8
INDEMNIFICATION

Section 8.1Indemnification by the Seller. If the Closing occurs, and subject to
the limitations expressly set forth in Section 8.4 and Section 8.5, the Seller
will indemnify and hold harmless the Purchaser and its directors, officers,
employees, agents, representatives, stockholders and Affiliates (collectively,
the “Purchaser Indemnified Parties”) from and against any and all Losses (other
than Losses with respect to Taxes, for which the provisions of Section 9.2 will
govern) incurred by the Purchaser Indemnified Parties arising or resulting from
(a) any breach of any representation or warranty set forth in Article 3, (b) any
breach of any covenant of the Purchaser set forth in this Agreement, (c) any
Indebtedness to the extent not taken into account in the determination of the
Final Closing Net Cash and (d) the Deferred Refund Obligations. The amount of
indemnified Losses will be determined without regard to any “materiality” or
“Material Adverse Effect” qualification contained in the applicable provisions
hereof.

Section 8.2Indemnification by the Purchaser. If the Closing occurs, and subject
to the limitations expressly set forth in Section 8.4 and Section 8.5, the
Purchaser will indemnify and hold harmless the Seller and its directors,
officers, employees, agents, representatives, stockholders and Affiliates
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses (other than Losses with respect to Taxes, for which the provisions of
Section 9.2(b) will govern) incurred by the Seller Indemnified Parties arising
or resulting from (a) any breach of any representation or warranty set forth in
Article 4 and (b) any breach of any covenant of the Purchaser set forth in this
Agreement. The amount of indemnified Losses will be determined without regard to
any “materiality” or “Material Adverse Effect” qualification contained in the
applicable provisions hereof.

Section 8.3Claim Procedure. 

(a)A party that seeks indemnity under this Article 8 (an “Indemnified Party”)
will give written notice (a “Claim Notice”) to the party from whom
indemnification is sought (an “Indemnifying Party”) whether the Losses sought
arise from matters solely between the parties or from Third Party Claims
described in Section 8.3(b). The Claim Notice must contain (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation,

-30-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

accompanied by reasonable supporting documentation, of the basis for the Claim
Notice to the extent of the facts then known by the Indemnified Party and (iii)
a demand for payment of those Losses.

(b)If the Indemnified Party seeks indemnity under this Article 8 in response to
a claim or Proceeding by another Person not a party to this Agreement (a “Third
Party Claim”), then the Indemnified Party will give a Claim Notice to the
Indemnifying Party within ten days after the Indemnified Party has received
notice or otherwise learns of the assertion of such Third Party Claim and will
include in the Claim Notice (i) the facts constituting the basis for such Third
Party Claim and the amount of the damages claimed by the other Person, in each
case to the extent known to the Indemnified Party, accompanied by reasonable
supporting documentation submitted by such third party (to the extent then in
the possession of the Indemnified Party) and (ii) the assertion of the claim or
the notice of the commencement of any Proceeding relating to such Third Party
Claim; provided,  however, that no delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any Liability under this Agreement except to the extent
such delay or deficiency prejudices or otherwise adversely affects the rights of
the Indemnifying Party with respect thereto.

(c)The Indemnifying Party will have 30 days after receipt of notice of such
Third Party Claim to elect to assume control of the defense of such Third Party
Claim with counsel reasonably satisfactory to the Indemnified Party by giving to
the Indemnified Party written notice of the intention to assume control of such
defense. If the Indemnifying Party elects not to assume control of such defense,
the Indemnified Party will control such defense.

(d)The party not controlling the defense of the Third Party Claim (the
“Non-controlling Party”) may participate in the defense thereof at its own
expense. However, if the Indemnifying Party assumes control of such defense as
permitted above and, based upon the reasonable opinion of counsel to the
Indemnified Party reasonably acceptable to the Indemnifying Party, a conflict or
potential conflict of interest exists between the Indemnified Party and the
Indemnifying Party which makes the representation of both parties inappropriate
under applicable standards of professional conduct, then the reasonable fees and
expenses of counsel to the Indemnified Party will be considered and included as
“Losses” for purposes of this Agreement. The Non-controlling Party will furnish
the party controlling the defense of the Third Party Claim (the “Controlling
Party”) with such information as it may have with respect to the Third Party
Claim (including copies of any summons, complaint or other pleading which may
have been served on such party and any written claim, demand, invoice, billing
or other document evidencing or asserting the same) and will otherwise cooperate
with and assist the Controlling Party and its counsel in the defense of such
Third Party Claim. The Controlling Party will keep the Non-controlling Party
reasonably advised of the status of such Third Party Claim and will consider in
good faith recommendations made by the Non-controlling Party with respect
thereto.

(e)The Indemnifying Party will not agree to any settlement of, or consent to the
entry of any Judgment (other than a Judgment of dismissal on the merits without
costs) arising from, any such Third Party Claim without the prior written
consent of the Indemnified Party; provided,  however, that the consent of the
Indemnified Party will not be required if the Indemnifying Party agrees in
writing to pay any amounts payable pursuant to such settlement or any Judgment
and such settlement or Judgment includes a full, complete and unconditional
release of the Indemnified Party from further Liability. The Indemnified Party
will not agree to any settlement of, or the entry of any Judgment (other than a
Judgment of dismissal on the merits without costs) arising from, any such Third
Party Claim without the prior written consent of the Indemnifying Party.

Section 8.4Survival. Other than the Seller Fundamental Representations and the
representations and warranties set forth in Section 3.13 (Tax Matters), all
representations and warranties contained in this Agreement will survive the
Closing until the twelve-month anniversary of the Closing Date.  The Seller
Fundamental Representations and the representations and warranties set forth in
Section 3.13 (Tax Matters) will survive the Closing until sixty days after the
expiration of the applicable statute of limitations. None of the

-31-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

covenants or other agreements contained in this Agreement shall survive the
Closing Date other than those which by their terms contemplate performance after
the Closing Date, and each such surviving covenant and agreement shall survive
the Closing for the period contemplated by its terms or in accordance with the
applicable statute of limitations with respect thereto, whichever is shorter.
All claims for indemnification under this Agreement must be asserted pursuant to
a Claim Notice given prior to the expiration of the applicable survival period
set forth in this Section 8.4; provided, however, that any representation,
warranty or covenant that is the subject of a claim for indemnification which is
asserted pursuant to a Claim Notice given after the Closing Date within the
survival period specified in this Section 8.4 will survive until, but only for
purposes of, the resolution of such claim.

Section 8.5Limitations on Liability.

(a)Notwithstanding anything to the contrary contained in this Agreement:

(i)no indemnification payments will be made by or on behalf of an Indemnifying
Party in respect of any breaches of representations and warranties made by such
party, as applicable, under this Agreement (other than with respect to Seller
Fundamental Representations) until the aggregate amount of Losses for which such
Indemnifying Party would (but for this clause) be liable thereunder exceeds 1%
of the Initial Purchase Price, in which event the Indemnifying Party will be
liable for all Losses from the first dollar;

(ii)the aggregate total amount for which an Indemnifying Party will be liable to
indemnify and hold harmless the Indemnified Parties with respect to any breaches
of representations and warranties made by the Indemnifying Party under this
Agreement (other than with respect to Seller Fundamental Representations) will
not exceed 10% of the Initial Purchase Price;

(iii)the aggregate total amount for which an Indemnifying Party will be liable
to indemnify and hold harmless the Indemnified Parties under this Agreement will
not exceed the Initial Purchase Price; and

(iv)any indemnity provided hereunder shall be so applied as to avoid any double
counting and no Indemnified Party shall be entitled to obtain indemnification
more than once for the same matter or Losses.

(b)An Indemnified Party’s right to indemnification or other remedies based upon
the representations, warranties, covenants and agreement of the Indemnifying
Party contained in this Agreement will not be affected or deemed waived by
reason of the fact that the Indemnified Party, based solely upon its own
investigation and without regard to any information provided by the Indemnifying
Party, knew or should have known that any representation or warranty might be
inaccurate or that the Indemnifying Party filed to comply with any agreement or
covenant.

The limitations on liability set forth in this Section 8.5 shall not apply to
Losses resulting from fraud with respect to any breach of any representation or
warranty or willful breach with respect to any covenant, in each case as
contained in this Agreement.

Section 8.6Tax Refunds, Insurance Proceeds and Other Payments. The amount of any
and all Losses for which indemnification is provided pursuant to this Article 8
or Article 9 will be net of any Tax benefit to which an Indemnified Party is
entitled by reason of payment of such Liability and any amounts of any insurance
proceeds, indemnification payments, contribution payments or reimbursements
receivable by, or payable in kind to, the Indemnified Party with respect to such
Losses or any of the circumstances giving rise thereto. In connection therewith,
if, at any time following payment in full by the Indemnifying Party of any
amounts of Losses due under this Agreement, the Indemnified Party receives any
insurance proceeds,

-32-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

indemnification payments, contribution payments or reimbursements relating to
the circumstances giving rise to such Losses, the Indemnified Party will
promptly remit to the Indemnifying Party such proceeds, payments or
reimbursements in an amount not to exceed the amount of the corresponding
indemnification payment made by the Indemnifying Party. The Purchaser will use
(and will cause its Affiliates to use) commercially reasonable efforts to
collect the proceeds of any available insurance which would have the effect of
reducing any Losses (in which case the net proceeds thereof will reduce the
Losses).

Section 8.7Subrogation. If the Purchaser or any Purchaser Indemnified Party is
indemnified for any Losses pursuant to this Agreement with respect to any claim
by a Person not party to this Agreement, then the Seller will be subrogated to
all rights and remedies of the Purchaser or the Purchaser Indemnified Party
against such third party, and the Purchaser will, and will cause each of the
Purchaser Indemnified Parties to, cooperate with and assist the Seller in
asserting all such rights and remedies against such third party.

Section 8.8Exclusive Remedy From and after the Closing, except for the
availability of injunctive or other equitable relief and claims relating to
fraud, the sole and exclusive remedy of the Purchaser for any matter arising out
of the transactions contemplated by this Agreement will be pursuant to the
indemnification obligations set forth in Article 8 and Article 9 and, except to
the extent the Purchaser has asserted a claim for indemnification by giving a
Claim Notice in accordance with Section 8.3 prior to the expiration of the
applicable survival period set forth in Section 8.4, the Purchaser will have no
remedy against the Seller for any breach of any provision of this Agreement. In
no event will the Seller have any Liability for Losses arising from the conduct
of the business of the Acquired Companies after the Closing.

Article 9
TAX MATTERS

Section 9.1Swiss Tax Rulings. 

(a)As soon as reasonably practicable and in any event within thirty days
following the execution and delivery of this Agreement, the Seller shall prepare
and file with the Swiss Tax Authorities the requests for tax rulings listed in
Section 9.1(a) of the Seller Disclosure Schedule with respect to the applicable
federal stamp tax and or income or withholding tax that may arise as a result of
the Pre-Sale Restructuring (the “Swiss Tax Rulings”).

(b)The Seller and the Purchaser will each use their respective reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to obtain the Swiss Tax Rulings.
Subject to this Section 9.1(b), the Seller will control and be responsible for
the filing of the Swiss Tax Rulings and the submission of any information,
documentation, responses or communication with the Swiss Tax Authority relating
thereto. The parties will provide to each other such assistance, information and
cooperation as is reasonably required to obtain the Swiss Tax Rulings (including
providing necessary information, assisting in responding to any inquiries and
attending meetings with the applicable Swiss Tax Authority) and, in connection
therewith, each party will (i) promptly notify the other party of any material
communication between such party and any Swiss Tax Authority relating to the
Swiss Tax Rulings; (ii) consult with the other party in advance of participating
in any meeting or discussion with any Swiss Tax Authority relating to the Swiss
Tax Rulings and, to the extent permitted by such Swiss Tax Authority, give the
other party (and its counsel and tax advisors) the opportunity to attend and
participate thereat; and (iii) subject to applicable Law, discuss with and
permit the other party (and its counsel and tax advisors) to review in advance,
and consider in good faith the other party’s reasonable comments in connection
with, any proposed filing, submission or communication to any Swiss Tax
Authority relating to the Swiss Tax Rulings. For the avoidance of doubt, the
provisions of this Section 9.1(b) shall govern with respect to the interactions
of the parties with the Swiss Tax Authority in connection with the Swiss Tax
Ruling and Section 5.3(c) will not apply to the matters addressed in this
Section 9.1(b).

-33-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 9.2Liability and Indemnification for Taxes. 

(a)If the Closing occurs, and subject to Section 8.5(a)(iii) and the limitations
expressly set forth in Section 9.2(d), and except to the extent any Taxes are
reserved or accrued on the Closing Balance Sheet, the Seller will indemnify the
Purchaser Indemnified Parties against: (i) all Losses for all Taxes of the
Acquired Companies that are attributable to the Pre-Closing Period or as a
result of the Pre-Sale Restructuring or Carve-out Restructuring, and (ii) all
Losses for all Taxes attributable to any breach of the Company’s representations
and warranties set forth in Section 3.13.

(b)If the Closing occurs, the Purchaser will indemnify the Seller Indemnified
Parties against all Losses (i) for all Taxes of the Acquired Companies that are
attributable to any Post-Closing Period, except to the extent that such Losses
for Taxes are attributable to any breach of the Company’s representations and
warranties set forth in Section 3.13 and (ii) for all Taxes arising solely out
of or due to any breach of any covenant of the Purchaser set forth in this
Agreement.

(c)With respect to any Straddle Period, any Losses for Taxes will be allocated
between the Pre-Closing Period and the Post-Closing Period by closing the books
of the Acquired Companies at the end of the Closing Date, except that (i) Tax
items of a periodic nature, such as property taxes or depreciation allowances
calculated on an annual basis, will be allocated by apportioning a pro-rata
portion of such Taxes to each day in the relevant Straddle Period, and (ii)
Liabilities relating to Tax associated with the Pre-Sale Restructuring will fall
into the Pre-Closing Period.

(d)The Seller will not be required to indemnify the Purchaser Indemnified
Parties for reductions in any Tax Attributes. The Seller will not be required to
indemnify the Purchaser Indemnified Parties against Losses for Taxes
attributable to the Pre-Closing Period or the Pre-Sale Restructuring or
Carve-out Restructuring to the extent such Losses for Taxes could be reduced
under applicable Law by reason of net operating loss carryovers, Tax credits and
similar Tax attributes arising in the Pre-Closing Period (assuming for the
purposes of this sentence that such attributes are not used to reduce Taxes in
the Post-Closing Period).

Section 9.3Tax Return Filing; Audit Responsibilities.  

(a)Except as set forth in Section 9.3(b), the Purchaser will control and be
responsible for the filing of all Tax Returns required to be filed with respect
to the Company after the Closing Date. All such Tax Returns will be completed in
accordance with past practice to the extent permitted by applicable Law. The
Purchaser will make all payments required with respect to any such Tax Return.

(b)The Seller will control and be responsible for the preparation and filing of
all Tax Returns due after the Closing Date that relate to the Company or any
Affiliate of the Company and are Affiliated Group Tax Returns which include
Pre-Closing Period operations. All such Tax Returns will be completed in
accordance with past practice to the extent permitted by applicable Law. The
Seller will make all payments required with respect to any such Tax Return.

(c)In the event that the Seller or the Purchaser is liable under this Agreement
for any Taxes paid by the other party with respect to any Tax Return, prompt
reimbursement will be made.

(d)If the Purchaser receives notice of a Tax Contest with respect to any
Acquired Company which could reasonably be expected to cause the Seller to have
an indemnification obligation under this Article 9 then the Purchaser will
notify the Seller in writing of such Tax Contest within five Business Days of
receiving such notice. The Seller will have the right to control the conduct and
resolution of such Tax Contest; provided,  however, that the Seller may decline
to participate in such Tax Contest. If the Seller controls the conduct of such
Tax Contest, the Seller will not resolve such Tax Contest, to the extent such
Tax Contest relates to Post-Closing Period Taxes, without the Purchaser’s
written consent, which consent will not be unreasonably

-34-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

withheld, conditioned or delayed. If the Seller declines to control such Tax
Contest, then the Purchaser will have the right to control the conduct of such
Tax Contest; provided,  however, that the Purchaser will not resolve such Tax
Contest without the Seller’s written consent, which consent will not be
unreasonably withheld, conditioned or delayed. Each party will bear its own
costs for participating in such Tax Contest.

(e)Any net refunds and credits attributable to the payment of Taxes for a
Pre-Closing Period will be for the account of the Seller, and the Purchaser will
promptly pay to the Seller any such refund or credit.

(f)To the extent not inconsistent with the provisions of this Section 9.3, the
procedures of Article 8 will apply in the case of any claim for Losses related
to Taxes.

Section 9.4Cooperation. Each of the Seller and the Purchaser agree that it will:

(a)provide assistance to the other party as reasonably requested in preparing
and filing Tax Returns and responding to Tax Contests;

(b)make available to the other party as reasonably requested all information,
records, and documents relating to Taxes concerning the Acquired Companies; and

(c)retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other party of any
Tax Return or for any Tax Contest or other examination or Proceeding relating to
Taxes. Such books and records will be retained until the expiration of the
applicable statute of limitations (including extensions thereof). Thereafter,
the Purchaser will not dispose of any such Tax Returns, books and records unless
it first offers in writing such Tax Returns, books and records to the Seller and
the Seller fails to accept such offer within 60 days of it being made.

Section 9.5No Code Section 338 Election. Neither the Purchaser, the Company, nor
any of their Affiliates will make any election under Section 338 of the Code
with respect to the transactions contemplated by this Agreement.

Section 9.6Tax Treatment of Indemnity Payments. Any indemnity payment under this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes unless otherwise required by applicable Tax Law. Each party shall
notify the other party if it receives notice that any Governmental Authority
proposes to treat any indemnification payment as other than an adjustment to the
Purchase Price for Tax purposes, or if it otherwise determines that an
indemnification payment is required by applicable Tax Law to be treated as other
than an adjustment to the Purchase Price for Tax purposes.

Article 10
EMPLOYEE MATTERS

Section 10.1Employees. 

(a)For the one-year period commencing on the Closing Date (or such longer period
as may be required by applicable Law) (the “Continuation Period”), the Purchaser
will provide, or cause the Acquired Companies to provide, those employees
employed by any Acquired Company at Closing, including those employees on
vacation, leave of absence, disability (including long-term disability),
military, parental or sick leave or layoff (whether or not such employees return
to active employment with the Acquired Company) (the “Transferred Employees”),
with employee benefits that in the aggregate are substantially equivalent to,
and no less favorable than, those provided to such Transferred Employees
immediately prior to the Closing, subject to any variations agreed with such
Transferred Employees. During the Continuation Period or such longer period as
may be required under the terms of any applicable employee benefit plan or
arrangement, the Purchaser will continue to provide, or cause the Acquired
Companies to provide, those former employees of any Acquired

-35-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Company who left employment prior to the Closing and who retain a benefit in any
applicable Company Plan (the “Transferred Former Employees”) and their
dependents, beneficiaries and join annuitants, with employee/retiree benefits
that in the aggregate are substantially equivalent to, and no less favorable
than, the benefits to which such Transferred Former Employees were entitled
under the Company Plans in effect immediately prior to the Closing, subject to
any variations agreed with such Employees. These obligations are not intended to
limit any provisions of applicable Law or Contracts which are more favorable to
Transferred Employees or Transferred Former Employees.

(b)To the extent that service is relevant for purposes of eligibility, vesting
or benefit accrual under any employee benefit plan, program or arrangement
established or maintained by the Purchaser for the benefit of Transferred
Employees or Transferred Former Employees, such plan, program or arrangement
will credit such employees or former employees for service on or prior to the
Closing with the Acquired Companies and their Affiliates.

(c)Upon the Closing Date, the Purchaser will honor or cause the Acquired
Companies to honor in accordance with their terms all individual employment,
severance, retention and other compensation agreements then existing between the
Acquired Companies and any employee, director or officer thereof, except as
otherwise agreed in writing by the Purchaser and such Person.

(d)Promptly after the execution and delivery of this Agreement, the Purchaser
and the Seller will cooperate in good faith to prepare a written communication
to the Transferred Employees and written guidance for any verbal communications
by or on behalf of either party to the Transferred Employees regarding the
employee benefits (including equity compensation arrangements) to be provided to
the Transferred Employees by the Acquired Companies following the Closing.

(e)The Purchaser shall cause the applicable Retention Payment to paid to each
individual identified on Schedule 1.1(c) to the Seller Disclosure Schedules on
the first regularly scheduled payroll date for such individual following the
Closing Date.

Section 10.2Indemnity. From and after the Closing and subject to Sections 8.3
and 8.5(a)(iii), the Purchaser will indemnify and hold harmless the Seller
Indemnified Parties against all Losses that are incurred from and after the
Closing arising or resulting from (a) any Company Plan maintained or sponsored
directly by any Acquired Company that transfers with the Acquired Companies by
operation of Law, (b) any claim with respect to any Company Plan which transfers
in whole, or in part, by operation of this Article 10 and (c) any failure of the
Purchaser to discharge its obligations under this Article 10.

 

Article 11
POST-CLOSING COVENANTS

Section 11.1Confidentiality.

(a)The parties agree to continue to abide by that certain Confidentiality
Agreement between ARIAD US and Purchaser dated January 19, 2016 (the
“Confidentiality Agreement”), which will survive until the Closing, at which
time the Confidentiality Agreement will terminate; provided,  however, that if
this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement will continue in full force and effect in accordance
with its terms.

(b)For a period of [**] years after the Closing, the Seller will, and will
instruct its Representatives to, hold in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of Law,
all non-public documents and information to the extent relating to the Acquired
Companies (the “Company Information”), except to the extent that such the
Company Information (i) must be disclosed in connection with the obligations of
the Seller pursuant to this Agreement or any Ancillary Agreement, (ii) can be
shown to have been in the public domain through no fault of the Seller or (iii)
was later lawfully acquired by the Seller from sources other than those related
to its prior ownership of the Acquired

-36-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Companies. Notwithstanding the foregoing, in no event will this Section 11.1(b)
limit or otherwise restrict the right of the Seller to disclose such the Company
Information (w) to its and its Affiliates’ respective Representatives to the
extent reasonably required to facilitate the negotiation, execution, delivery or
performance of this Agreement and the Ancillary Agreements, (x) to any
Governmental Authority or arbitrator to the extent reasonably required in
connection with any Proceeding relating to the enforcement of this Agreement or
any Ancillary Agreement, (y) in connection with its indemnification obligations
under this Agreement, including the defense of any Third Party Claim, and (z) as
permitted in accordance with Section 5.5..

Section 11.2Indemnification. The Purchaser will not, for a period of six years
after the Closing, take or permit any action to alter or impair any exculpatory
or indemnification provisions now existing in the Organizational Documents of
any Acquired Company for the benefit of any individual who served as a director
or officer of any Acquired Company at any time prior to the Closing (each an
“Affiliate Indemnified Party”), except for any changes which may be required to
conform with changes in applicable Law and any changes which do not affect the
application of such provisions to acts or omissions of such individuals prior to
the Closing. Without limiting the generality of this Section 11.2, the
provisions of this Section 11.2 are intended for the benefit of, and may be
enforced by, each of the Affiliate Indemnified Parties and their respective
heirs.

Section 11.3Seller’s Group Marks.

(a)As soon as practicable after Closing, and in any event by no later than the
date falling six months following the Closing Date, remove all Seller’s Group
Marks from, or otherwise destroy, all sales or promotional materials,
stationery, buildings, signage, vehicles or internet websites in its possession
or control bearing any Seller’s Group Marks.

(b)As soon as practicable after Closing, and in any event by no later than the
date falling six months following the Closing Date, change the name of all
Acquired Companies so that it no longer includes any Seller’s Group Marks.

Section 11.4Standstill.

(a)Except as permitted by Section 11.4(b), for a period of [**] following the
execution and delivery of this Agreement, without the prior written consent of
the Board of Directors of ARIAD US, no Controlled Person shall (or assist or
encourage others to) directly or indirectly in any manner: (i) acquire, announce
an intention to acquire, or agree to acquire, directly or indirectly, alone or
in concert with others, by purchase, gift or otherwise, any direct or indirect
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or interest in any securities or direct or indirect rights, warrants or options
to acquire, or securities convertible into or exchangeable for, any securities
of ARIAD US; (ii) make, or in any way participate in, directly or indirectly,
alone or in concert with others, any “solicitation” of “proxies” to vote (as
such terms are used in the proxy rules of the SEC promulgated pursuant to
Section 14 of the Exchange Act) any securities of ARIAD US with respect to any
business combination, restructuring, recapitalization or similar transaction;
(iii) form, join or in any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
ARIAD US; (iv) acquire, announce an intention to acquire, or agree to acquire,
directly or indirectly, alone or in concert with others, by purchase, exchange
or otherwise, (x) any of the assets, tangible or intangible, of ARIAD US or (y)
direct or indirect rights, warrants or options to acquire any assets of ARIAD
US, other than in the ordinary course of business; (v) enter into any
arrangement or understanding with others to do any of the actions restricted or
prohibited under clauses (i), (ii), (iii) or (iv) of this Section 11.4(a); (vi)
otherwise act in concert with others, to seek to offer to ARIAD US or any of its
stockholders any business combination, restructuring, recapitalization or
similar transaction to or with ARIAD US, or (vii) take any action to control or
influence the management, Board of Directors or policies of ARIAD US. 

-37-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(b)The provisions of Section 11.4(a) shall not apply (i) in the event that ARIAD
US announces publicly that it is seeking purchasers for ARIAD US, (ii) upon the
commencement by a third party of a tender or exchange offer for more than 50% of
the voting power of the outstanding voting securities of ARIAD US, provided that
if such third party withdraws its tender or exchange offer, Section 11.4(a)
shall again apply as of the date of such withdrawal, (iii) if a third party
acquires beneficial ownership of more than 20% of the outstanding common stock
of ARIAD US, (iv) if ARIAD US publicly announces a transaction, or an intention
to effect any transaction, which would result in (A) the sale by ARIAD US or one
or more of its subsidiaries to a third party of assets representing more than
50% of the consolidated earning power or assets of ARIAD US and its
subsidiaries, (B) the common shareholders of ARIAD US immediately prior to such
transaction owning less than 50% of the outstanding common stock of the
acquiring entity or, in the case of a merger transaction, the surviving
corporation (or, if the surviving corporation is a subsidiary of a parent
company, the parent company) or (C) a third party acquiring beneficial ownership
of more than 20% of the outstanding common stock of ARIAD US. For clarity, the
foregoing provisions shall prohibit the Controlled Persons from acquiring shares
of common stock of ARIAD US pursuant to a public tender offer for all
outstanding common stock of ARIAD US in consideration for cash unless one of the
exceptions in the preceding sentence applies.  Notwithstanding the above,
cumulative acquisitions by the Controlled Persons of less than [**] of ARIAD
US’s outstanding common shares shall not be deemed a breach of this provision.

(c)Nothing in this Section 11.4 shall prevent a Controlled Person from privately
approaching ARIAD US to make an offer for the acquisition solely by the
Controlled Persons of ARIAD US or any assets of ARIAD US, including ARIAD US’s
rights to Products; provided that, (i) in the event ARIAD US does not accept any
such offer, no Controlled Person shall take any action in contravention of
Section 11.4(a), which shall continue to apply in all respects in accordance
with the provision thereof and (ii) no Controlled Person shall make any public
announcement regarding any such private approach by a Controlled Person or
otherwise take any action that would reasonably require ARIAD US to make a
public announcement regarding such offer or any of the types of matters set
Section 11.4(a).

Section 11.5Further Actions. Subject to the other express provisions of this
Agreement, upon the request of any party to this Agreement, the other parties
will execute and deliver such other documents, instruments and agreements as the
requesting party may reasonably require for the purpose of carrying out the
intent of this Agreement and the transactions contemplated by this Agreement.

Section 11.6Books and Records and Cooperation with Litigation. 

(a)As soon as reasonably practical after the Closing, and in no event later than
30 days after the Closing Date, the Seller shall, or shall cause its Affiliates
to, deliver to the Purchaser or an Affiliate of the Purchaser as directed in
writing by the Purchaser all Books and Records not kept at the Leased Real
Properties.

(b)For a period of six years after the Closing Date or such longer time as may
be required by Law (i) the Purchaser shall not, and shall cause its Affiliates
not to, intentionally dispose of or destroy any of the Books and Records without
first offering to turn over possession thereof to the Seller by written notice
to the Seller at least 60 days prior to the proposed date of such disposition or
destruction and (ii) upon reasonable advance notice, the Purchaser shall, and
shall cause its Affiliates to, give the Seller and its Representatives
reasonable access, during normal business hours and without unreasonable
interruption of the Purchaser’s business, to, at the Seller’s sole cost and
expense, make copies of any Books and Records at reasonable times at the
Purchaser’s principal place of business or at any location where any Books and
Records are stored. The provisions of Section 11.6(b)(i) shall not prohibit or
restrict, and shall not require the Purchaser to provide any notice to the
Seller in connection with, the deletion of electronic mail messages or other
information stored in an electronic format in the ordinary course of business in
a manner consistent with the Purchaser’s electronic records retention policies
and applicable Law. The Seller’s access to the Books and Records after the
Closing Date pursuant to Section 11.6(b)(ii) shall be limited to access that is
reasonably required to permit the Seller to

-38-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

comply with its financial and Tax reporting obligations, to defend against any
Proceeding or claim by a Third Party in which the Seller or its Affiliates are
involved relating to or in connection with the Acquired Companies, or otherwise
to comply with any requirement of applicable Law, in each case, subject to the
Purchaser’s reasonable policies restricting access by Third Parties to the
Purchaser’s and its Affiliates’ (including, following the Closing, the Acquired
Companies’) information technology systems or assets.

(c)For a period of six years after the Closing Date, each of the Purchaser and
the Seller shall, and shall cause its Affiliates to, make available upon
reasonable advance notice and at reasonable times upon written request any
personnel whose assistance or participation is reasonably required in
anticipation of, or preparation for, existing or future Proceedings or claims by
a Third Party in which such party or any of its Affiliates are involved relating
to or in connection with the Acquired Companies.  

(d)The requesting party shall reimburse the other party for its reasonable
out-of-pocket expenses incurred in performing the covenants contained in this
Section 11.6.

Article 12
GENERAL PROVISIONS

Section 12.1Notices. All notices and other communications under this Agreement
must be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

If to the Seller or ARIAD US:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Facsimile:[**]

Attention:Chief Executive Officer

Chief Legal Officer

with a copy (which will not constitute notice) to:

Baker & McKenzie LLP

100 New Bridge Street

London, EC4V 6JA

United Kingdom

Facsimile: [**]

Attention: Jane Hobson

and

Baker & McKenzie LLP
300 East Randolph Street, Suite 5000
Chicago, Illinois  60601
United States of America

Facsimile:[**]

Attention:Andrew J. Warmus

If to the Purchaser or Incyte US:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

United States of America

Facsimile:[**]

Attention: General Counsel

 

with a copy (which will not constitute notice) to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton , NJ 08540

United States of America

Facsimile: [**]

Attention: Randall Sunberg

Emilio Ragosa

 

Section 12.2Amendment. this Agreement may not be amended, supplemented or
otherwise modified except in a written document signed by each party to be bound
by the amendment and that identifies itself as an amendment to this Agreement.

Section 12.3Waiver and Remedies. The parties may (a) extend the time for
performance of any of the obligations or other acts of any other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party to this Agreement contained in this Agreement or (c) waive
compliance with any of the covenants or conditions for the benefit of such party
contained in this Agreement. (i) any such extension or waiver by any party to
this Agreement will be valid only if set forth in a written document signed on
behalf of the party or parties against whom the extension or waiver is to be
effective; (ii) no extension or waiver will apply to any time for performance,
inaccuracy in any representation or warranty, or noncompliance with any covenant
or condition, as the case may be, other than that which is specified in the
written extension or waiver; and (iii) no failure or delay by any party in
exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Except as
provided in Section 8.8, any enumeration of a party’s rights and remedies in
this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

Section 12.4Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto and the documents and instruments referred to in this Agreement
that are to be delivered at the Closing) constitutes the entire agreement among
the parties and supersedes any prior understandings, agreements or
representations by or among the parties, or any of them, written or oral, with
respect to the subject matter of this Agreement. Notwithstanding the foregoing,
the Confidentiality Agreement will remain in effect in accordance with its terms
as modified pursuant to Section 11.1.



-39-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Section 12.5Assignment, Successors and No Third Party Rights. This Agreement
binds and benefits the parties and their respective successors and assigns,
except that the Purchaser may not assign any rights under this Agreement,
whether by operation of law or otherwise, without the prior written consent of
the Seller. No party may delegate any performance of its obligations under this
Agreement, except that the Purchaser may at any time delegate the performance of
its obligations (other than the obligation to pay the Purchase Price) to any
Affiliate of the Purchaser so long as the Purchaser remains fully responsible
for the performance of the delegated obligation. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except such
rights as may inure to a successor or permitted assignee under this Section
12.5.

Section 12.6Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the remaining provisions of this Agreement remain in
full force and effect, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 12.7Exhibits and Schedules. The Exhibits and Schedules to this Agreement
are incorporated herein by reference and made a part of this Agreement. The
Seller Disclosure Schedule and the Purchaser Disclosure Schedule are arranged in
sections and paragraphs corresponding to the numbered and lettered sections and
paragraphs of Article 3 and Article 4, respectively. The disclosure in any
section or paragraph of the Seller Disclosure Schedule, and those in any
amendment or supplement thereto, qualifies other sections and paragraphs in this
Agreement to the extent it is reasonably apparent that a given disclosure is
applicable to such other sections and paragraph.

Section 12.8Interpretation. In the negotiation of this Agreement, each party has
received advice from its own attorney. The language used in this Agreement is
the language chosen by the parties to express their mutual intent, and no
provision of this Agreement will be interpreted for or against any party because
that party or its attorney drafted the provision.

Section 12.9Expenses. Except as set forth in this Agreement, whether or not the
transactions contemplated by this Agreement are consummated, each party will pay
its own direct and indirect expenses incurred by it in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated by this Agreement, including all fees and expenses of
its Representatives.

Section 12.10Governing Law. Unless any Exhibit or Schedule specifies a different
choice of law, the internal laws of the State of New York (without giving effect
to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction) govern all matters arising out of
or relating to this Agreement and its Exhibits and Schedules and the
transactions contemplated by this Agreement, including its validity,
interpretation, construction, performance and enforcement and any disputes or
controversies arising therefrom or related thereto.

Section 12.11Limitation on Liability.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT TO THE CONTRARY, IN NO EVENT WILL ANY
PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF
REVENUE OR LOST SALES) IN CONNECTION WITH ANY CLAIMS, LOSSES, DAMAGES OR
INJURIES ARISING OUT OF THE CONDUCT OF SUCH PARTY PURSUANT TO THIS AGREEMENT
REGARDLESS OF WHETHER THE NONPERFORMING PARTY WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES OR NOT

Section 12.12Specific Performance. The parties agree that irreparable damage
would occur and the parties would have no adequate remedy at Law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. The parties accordingly

-40-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

agree that, prior to the termination of this Agreement pursuant to Section 7.1,
in addition to any other remedy to which a party is entitled at law or in
equity, such party is entitled to injunctive relief to prevent breaches of this
Agreement by the other party and otherwise to enforce specifically the
provisions of this Agreement against the other party. Each party (a) expressly
waives any requirement that the other party obtain any bond or provide any
indemnity in connection with any action seeking injunctive relief or specific
enforcement of the provisions of this Agreement (b) agrees it will not oppose
the granting of such remedy.

Section 12.13Jurisdiction and Service of Process. Any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement must be brought in the New York State Court located in the City
of New York, Borough of Manhattan, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of New York located
in the City of New York, New York. Each of the parties knowingly, voluntarily
and irrevocably submits to the exclusive jurisdiction of each such court in any
such action or proceeding and waives any objection it may now or hereafter have
to venue or to convenience of forum. Any party to this Agreement may make
service on another party by sending or delivering a copy of the process to the
party to be served at the address and in the manner provided for the giving of
notices in Section 12.1. Nothing in this Section 12.13, however, affects the
right of any party to serve legal process in any other manner permitted by law.

Section 12.14Waiver of Jury Trial.  EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY TO THIS
AGREEMENT IN NEGOTIATION, EXECUTION AND DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT.

Section 12.15No Joint Venture. Nothing in this Agreement creates a joint venture
or partnership between the parties. This Agreement does not authorize any party
(a) to bind or commit, or to act as an agent, employee or legal representative
of, another party, except as may be specifically set forth in other provisions
of this Agreement, or (b) to have the power to control the activities and
operations of another party. The parties are independent contractors with
respect to each other under this Agreement. Each party agrees not to hold itself
out as having any authority or relationship contrary to this Section 12.15.

Section 12.16Non Recourse. No past, present or future Representative,
incorporator, member, partner, equity holder or Affiliate of the Seller, any
Acquired Company or any of their respective Affiliates shall have any liability
for any Liabilities of the Seller, as applicable, under this Agreement or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby.

Section 12.17Guaranty.

(a)ARIAD US irrevocably guarantees all representation, warranty, covenant and
obligations of the Seller and the performance of its obligations under the
provisions of this Agreement. This is a guarantee of payment and performance,
and not of collection, and ARIAD US acknowledges and agrees that this guarantee
is full and unconditional, and no release or extinguishments of the Seller’s
Liabilities (other than in accordance with the terms of this Agreement), whether
by decree in any bankruptcy proceeding or otherwise, will affect the continuing
validity and enforceability of this guarantee. ARIAD US hereby waives, for the
benefit of the Purchaser any right to require the Purchaser as a condition of
payment or performance of ARIAD US to proceed against the Seller.

(b)Incyte US irrevocably guarantees all representation, warranty, covenant and
obligations of the Purchaser and the performance of its obligations under the
provisions of this Agreement. This is a guarantee of payment and performance,
and not of collection, and Incyte US acknowledges and agrees that this guarantee
is

-41-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

full and unconditional, and no release or extinguishments of the Purchaser’s
Liabilities (other than in accordance with the terms of this Agreement), whether
by decree in any bankruptcy proceeding or otherwise, will affect the continuing
validity and enforceability of this guarantee. Incyte US hereby waives, for the
benefit of the Seller any right to require the Seller as a condition of payment
or performance of Incyte US to proceed against the Purchaser.

Section 12.18Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
parties. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature(s) is as effective as signing
and delivering the counterpart in person.

 

[Signature page follows.]

 

 



-42-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date indicated in the first sentence of this Agreement.

 

 

 

ARIAD PHARMACEUTICALS (CAYMAN) L.P.

 

 

 

BY:

ARIAD PHARMACEUTICALS
(CAYMAN) INC., its General Partner

 

 

 

 

 

 

By:

/s/ Manmeet S. Soni

 

 

 

 

Manmeet S. Soni

 

 

Director

 

 

 

 

 

 

 

ARIAD PHARMACEUTICALS, INC., solely as guarantor

 

 

 

 

 

 

 

By:

/s/ Manmeet S. Soni

 

 

 

Manmeet S. Soni

 

 

Executive Vice President, Chief Financial Officer and Treasurer

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date indicated in the first sentence of this Agreement.

 

INCYTE EUROPE S.À R.L.

 

 

 

 

 

BY:

/s/ Laurent Chardonnet

 

 

 

Laurent Chardonnet

 

 

 

Head of Finance

 

 

 

 

 

 

INCYTE CORPORATION, for the purposes of Section 11.4 and 12.7(b)

 

 

 

 

 

 

 

 

 

By:

/s/ Hervé Hoppenot

 

 

 

Hervé Hoppenot

 

 

 

CEO

 

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

 

For acknowledgment and consent of the transfers of the Shares in accordance with
the provisions of this Agreement and for the purpose of article 1690 of the
Luxembourg Civil code and 190 of the Luxembourg law dated 10 August 1915 on
commercial companies, as amended:

 

ARIAD PHARMACEUTICALS
(LUXEMBOURG) S.À R.L.

 

 

 

 

 

BY:

/s/ Jonathan Dickinson

 

 

 

Jonathan Dickinson

 

 

 

Class A Manager

 

 

 

 

 

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

Amended and Restated Buy-In License Agreement

 

Attached.





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

Territory

 

 

 

European Union Countries

[**]

 

1.Austria

2.Belgium

3.Bulgaria

4.Croatia

5.Cyprus

6.Czech Republic

7.Denmark

8.Estonia

9.Finland

10.France

11.Germany

12.Greece

13.Hungary

14.Ireland

15.Italy

16.Latvia

17.Lithuania

18.Luxembourg

19.Malta

20.Netherlands

21.Poland

22.Portugal

23.Romania

24.Slovakia

25.Slovenia

26.Spain

27.Sweden

28.United Kingdom

 

 

 

29.**]

30.[**]

31.[**]

32.[**]

33.[**]

34.[**]

35.[**]

36.[**]

37.Israel

38.[**]

39.[**]

40.[**]

41.[**]

42.[**]

43.Norway

44.Russia

45.[**]

46.[**]

47.Switzerland

48.Turkey

49.[**]

50.[**]

 





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

Joint Press Release

 

 

--------------------------------------------------------------------------------